J a n u a r y 2 9 , 1 9 9 6
                                                                                        F O R P U B L I C A T I O N

                            I N   T H E   S U P R E M E         C O U R T   O F     T E N N E S S E E

                                                    A T      N A S H V I L L E



J O S E P H   C A R L   O W E N S ,                               (
                                                                                  FILED
                                                                  (                    January 29,
          P l a i n t i f f / A p p e l l a n t ,                 (                       1996
                                                                  (
v .                                                               (               Cecil Crowson, Jr.
                                                                  (                   Appellate Court Clerk
T R U C K S T O P S O F A M E R I C A ,                           (
T R U C K S T O P S O F A M E R I C A , I N C . ,                 (
A N D B . P . A M E R I C A , I N C . ,                           (     D a v i d s o n     C i r c u i t
                                                                  (
          D e f e n d a n t s / T h i r d - P a r t y             (     H o n . M a r i e t t a         M .   S h i p l e y ,
          P l a i n t i f f s / A p p e l l e e s ,               (     J u d g e
                                                                  (
                                                                  (     N o .     0 l S 0 l - 9 4 0 8 - C V - 0 0 0 7 7
v .                                                               (
                                                                  (
B . M I C H A E L D E S I G N , I N C . ,            A N D        (
V I T R O P R O D U C T S , I N C . ,                             (
                                                                  (
          T h i r d - P a r t y   D e f e n d a n t s /           (
          A p p e l l e e s .                                     (




F o r   P l a i n t i f f / A p p e l l a n t :                             F o r D e f e n d a n t s / T h i r d - P a r t y
                                                                            P l a i n t i f f s / A p p e l l e e s :
S t e v e N o r t h
M a r k N o r t h                                                           B a r r    y L . H o w a r d
N a s h v i l l e                                                           M i c h    a e l H . J o h n s o n
                                                                            G r a c    e y , R u t h , H o w a r d ,        T a t e
                                                                                  &      S o w e l l
                                                                            N a s h    v i l l e

                                                                            F o r T h i r d - P a r t y         D e f e n d a n t s /
                                                                            A p p e l l e e s :

                                                                            M a r t i n D . H o l m e s
                                                                            S t e w a r t , E s t e s &           D o n n e l l
                                                                            N a s h v i l l e

                                                                            J o h n M . B r y a n t ,           J r .
                                                                            W . B r y a n B r o o k s
                                                                                                     B r e w e r , K r a u s e                       &     B r o o k s
                                                                                                     N a s h v i l l e

                                                                        OPINION
J U D G M E N T O F C O U R T O F A P P E A L S
M O D I F I E D A N D C A S E R E M A N D E D T O
T R I A L C O U R T .                                                                                                                                      R E I D ,             J .
                   T h i s i n t e r l o c u t o r y a p p e a l                                           p r e s e n t s             f o r

d e t e r m i n a t i o n                t h e         p r i n c i p l e s           o f       c o m p a r a t i v e                 f a u l t       a p p l i c a b l e

t o     t h e     a s s e s s m e n t                  o f   l i a b i l i t y             a m o n g        j o i n t           t o r t f e a s o r s               a n d

t h e     a p p l i c a t i o n                 o f      t h o s e      p r i n c i p l e s              t o       t h i s           t r a n s i t i o n a l

c a s e ,       i n     w h i c h           t h e        c a u s e      o f      a c t i o n         a c c r u e d              p r i o r        t o       t h e

d e c i s i o n         i n         M c I n t y r e          v .     B a l e n t i n e ,             8 3 3         S . W . 2 d           5 2     ( T e n n .

1 9 9 2 ) .           T h e         d e c i s i o n          o f     t h e       C o u r t         o f      A p p e a l s              i s     m o d i f i e d            a n d

t h e     c a s e       i s         r e m a n d e d          t o     t h e       t r i a l         c o u r t .



                                                                          P l e a d i n g s



                              I n       t h e         o r i g i n a l         c o m p l a i n t ,              t h e         p l a i n t i f f ,               J o s e p h

C a r l     O w e n s ,             s u e d       T r u c k s t o p s            o f       A m e r i c a ,             I n c .         a n d     B .       P .
                                                                                 1
A m e r i c a ,         I n c .          ( " T r u c k s t o p s " )                   f o r       d a m a g e s             f o r      p e r s o n a l

i n j u r i e s .               T h e       c o m p l a i n t           a l l e g e s            t h a t        t h e         p l a i n t i f f            s u s t a i n e d

p e r s o n a l         i n j u r i e s                o n   S e p t e m b e r             1 4 ,     1 9 8 7 ,           w h e n         a     s t o o l

o c c u p i e d         b y         h i m       i n      a   r e s t a u r a n t               o w n e d        a n d         o p e r a t e d            b y

T r u c k s t o p s             b r o k e ,            c a u s i n g      t h e        p l a i n t i f f               t o      f a l l        t o       t h e      f l o o r .

T h e     c o m p l a i n t ,               w h i c h        w a s      f i l e d          o n     S e p t e m b e r                 1 4 ,     l 9 8 8 ,          t h e


            1
           T h e p l a i n t i f f a l s o n a m e s " T r u c k s t o p s o f A m e r i c a " a s                                                                           a
d e f e n d a n t ; h o w e v e r , t h e d e f e n d a n t s d e n y t h a t t h e r e i s a n
e n t i t y k n o w n b y t h a t n a m e .




                                                                                     - 2 -
l a s t       d a y         p e r m i t t e d                   b y          t h e        s t a t u t e                o f        l i m i t a t i o n s ,                 c h a r g e s

t h a t       T r u c k s t o p s                      w a s      n e g l i g e n t                  i n          t h a t            i t      f a i l e d          t o         m a i n t a i n

t h e     s t o o l           i n          a      s a f e         c o n d i t i o n                  a n d             i t        f a i l e d         t o     w a r n            t h e

p l a i n t i f f             o f          t h e            d a n g e r            o f      u s i n g             t h e           s t o o l .



                                  T r u c k s t o p s                   r e s p o n d e d                  t o         t h e         c o m p l a i n t              w i t h            a

g e n e r a l             d e n i a l             o f         n e g l i g e n c e               a n d             c a u s a t i o n                a n d      t h e

" a f f i r m a t i v e                    d e f e n s e "                   t h a t        t h e      p r o x i m a t e                      c a u s e       o f         a n y            i n j u r y

s u s t a i n e d             b y          t h e            p l a i n t i f f               w a s      t h e             a c t s           o f     u n i d e n t i f i e d                      t h i r d

p a r t i e s             f o r          w h i c h            T r u c k s t o p s               w a s             n o t           l i a b l e .



                                  O n          A u g u s t            2 ,         l 9 8 9 ,         T r u c k s t o p s                      m o v e d      t h e             c o u r t         t h a t

i t     b e        a l l o w e d                t o         f i l e          a     t h i r d - p a r t y                      c o m p l a i n t             a g a i n s t                  V i t r o

P r o d u c t s ,             I n c .             ( " V i t r o " ) ,                     w h i c h          d e s i g n e d                  a n d      m a n u f a c t u r e d                     t h e

s t o o l ,          a n d          B .         M i c h a e l                D e s i g n ,           I n c .             ( " M i c h a e l " ) ,                   w h i c h               s o l d
                                                                                   2
t h e     s t o o l           t o          T r u c k s t o p s .                           B a s e d             o n          a l l e g a t i o n s               o f

n e g l i g e n c e ,                    s t r i c t            l i a b i l i t y               i n          t o r t ,               a n d       b r e a c h            o f      i m p l i e d

w a r r a n t y             o f          m e r c h a n t a b i l i t y ,                        T r u c k s t o p s                        a s s e r t s           i n         t h e          t h i r d -

p a r t y          c o m p l a i n t                   t h a t          i t        i s      e n t i t l e d                   t o      i n d e m n i t y                f r o m            V i t r o

a n d     M i c h a e l                  f o r         a n y      j u d g m e n t               t h a t                m a y         b e      r e n d e r e d             a g a i n s t

T r u c k s t o p s                 a n d ,            a l t e r n a t i v e l y ,                     i t             i s        e n t i t l e d           t o         p r o       r a t a

c o n t r i b u t i o n                    b y         V i t r o             a n d        M i c h a e l ,                p u r s u a n t              t o     t h e            U n i f o r m
                                                                                                                              3
C o n t r i b u t i o n                    A m o n g            T o r t - F e a s o r s                     A c t .                   T h e       m o t i o n            w a s             a l l o w e d



              2
                  S e e      T e n n .                R .      C i v .            P .      1 4 . 0 1 .
              3
                  T e n n .             C o d e         A n n .             § §        2 9 - 1 1 - 1 0 1                t o         2 9 - 1 1 - 1 0 6             ( 1 9 8 0 ) .




                                                                                                - 3 -
o n       A u g u s t          2 3 ,          1 9 8 9 .



                                   T h i s         w a s     t h e          s t a t u s       o f       t h e            p l e a d i n g s               o n       M a y       4 ,

1 9 9 2 ,            t h e     d a t e          o n        w h i c h         t h e      d e c i s i o n              o f         t h i s           C o u r t         i n

M c I n t y r e              v .         B a l e n t i n e ,            8 3 3         S . W . 2 d        5 2         ( T e n n .                1 9 9 2 ) ,          w a s

r e l e a s e d .



                                   O n       D e c e m b e r           2 3 ,         1 9 9 2 ,        m o r e            t h a n          t h r e e         y e a r s          a f t e r

T r u c k s t o p s                  h a d      f i l e d           i t s      t h i r d - p a r t y                 c o m p l a i n t ,                    V i t r o         f i l e d           a

m o t i o n            t o     d i s m i s s               t h e      t h i r d - p a r t y              c o m p l a i n t                      o n      t h e       g r o u n d

t h a t         t h e        r i g h t s            o f      i n d e m n i t y              a n d      c o n t r i b u t i o n                        a m o n g
                                                                                                                                                                                   4
t o r t f e a s o r s                    w e r e        a b o l i s h e d             b y     t h e      d e c i s i o n                    i n       M c I n t y r e .



                                   O n       J u n e       2 ,      1 9 9 3 ,          T r u c k s t o p s                 m o v e d              t h a t        i t s       a n s w e r

b e       a m e n d e d              t o      a s s e r t           t h a t      V i t r o          a n d         M i c h a e l                 m a y       h a v e        c a u s e d

o r       c o n t r i b u t e d                 t o        t h e      p l a i n t i f f ' s              a l l e g e d                   i n j u r i e s             a n d

r e s u l t i n g              d a m a g e s .



                                   T h e       p l a i n t i f f              t h e n ,       o n       J u n e            4 ,          l 9 9 3 ,        r e l y i n g                 u p o n
                                                                                                         5
T e n n .            C o d e         A n n .        §      2 0 - 1 - 1 1 9            ( 1 9 9 4 ) ,              w h i c h              w a s         e n a c t e d          b y          t h e

                4
                    M c I n t y r e            d i d        n o t      d i s c u s s             r i g h t s             t o       i n d e m n i t y .
                5
                 C o m p a r a t i v e                   f a u l t - - J o i n d e r                  o f        t h     i r d          p a     r t y     d e f e n d a n t s . - -
(   a   ) I     n c i v i l a c t i                     o n s w h e r e c o m p a                   r a t    i    v e       f a     u    l t       i s     o r b e c o m e s a n
i   s   s u e   , i f a d e f e n                       d a n t n a m e d i n a                     n o      r    i g     i n a     l       c    o m p   l a i n t
i   n   i t i   a t i n g a s u i t                       f i l e d w i t h i n t                   h e      a    p p     l i c     a    b l     e s     t a t u t e o f
l   i   m i t   a t i o n s , o r n                     a m e d i n a n a m e n                     d e d         c o     m p l     a    i n     t f     i l e d w i t h i n
t   h   e a     p p l i c a b l e s t                   a t u t e o f l i m i t a                   t i o    n    s ,       a l     l    e g     e s     i n a n a n s w e r
o   r     a m   e n d e d a n s w e r                     t o t h e o r i g i n a                   l o      r       a    m e n     d    e d       c o   m p l a i n t t h a t a
p   e   r s o   n n o t a p a r t                       y t o t h e s u i t c                       a u s    e    d       o r       c    o n     t r i   b u t e d t o t h e




                                                                                            - 4 -
l e g i s l a t u r e                         o n       M a y     1 3 ,       1 9 9 3 ,             o n e           y e a r     a f t e r         t h e         d e c i s i o n            i n

M c I n t y r e ,                     f i l e d           a     m o t i o n           t o       a m e n d             h i s     c o m p l a i n t               t o    a d d           V i t r o

a n d           M i c h a e l                 a s       d e f e n d a n t s             t o         t h e           o r i g i n a l           s u i t .           T h e        a m e n d e d



i   n   j u     r   y o       r       d   a m a g e f o r                 w h i c h         t h     e       p   l   a i n t   i f   f     s e e k     s r e       c   o v e r y , a n d
i   f     t     h   e p       l   a   i   n t i f f ' s c a               u s e o       r     c     a u     s   e   s o f       a   c   t i o n       a g a i     n   s t s u c h
p   e   r s     o   n w       o   u   l   d b e b a r r e                 d b y         a   n y       a     p   p   l i c a   b l   e     s t a t     u t e       o   f
l   i   m i     t   a t i     o   n   s     b u t f o r t                 h e o p       e   r a     t i     o   n     o f     t h   i   s s e c       t i o n     ,     t h e
p   l   a i     n   t i f     f       m   a y , w i t h i n                 n i n e     t   y       ( 9     0   )     d a y   s     o   f t h e         f i l     i   n g o f t h e
f   i   r s     t     a n     s   w   e   r o r f i r s t                   a m e n     d   e d       a     n   s   w e r     a l   l   e g i n g       s u c     h     p e r s o n ' s
f   a   u l     t   , e       i   t   h   e r :

          ( l ) A m e n d t h e c o m p l a i n t t o a d d s u c h p e r s o n a s a
d e f e n d a n t p u r s u a n t t o R u l e l 5 o f t h e T e n n e s s e e R u l e s o f C i v i l
P r o c e d u r e a n d c a u s e p r o c e s s t o b e i s s u e d f o r t h a t p e r s o n ; o r

                    (   2 ) I         n   s   t i t u     t e a s e           p   a r a t       e a c t i o             n   a   g a i     n   s t t       h   a t p e      r   s   o n b     y
f   i   l   i   n   g     a s         u   m   m o n s       a n d c o         m   p l a i       n t .   I f               t h   e p       l   a i n t     i   f f e l      e   c   t s t     o
p   r   o   c   e   e   d u n         d   e   r t h       i s s e c t         i   o n b         y f i l i n             g a       s e     p   a r a t     e     a c t i    o   n   , t h     e
c   o   m   p   l   a   i n t         s   o     f i l     e d s h a l         l     n o t         b e c o n             s i d   e r e     d     a n       "   o r i g i    n   a   l
c   o   m   p   l   a   i n t         i   n   i t i a     t i n g t h         e     s u i       t " o r "               a n     a m e     n   d e d       c   o m p l a    i   n   t " f     o r
p   u   r   p   o   s   e s o         f       t h i s       s u b s e c       t   i o n .

                    (   b   )     A c a         u   s   e o f         a   c t i   o n       b   r o u g         h t     w i t   h i n n i         n   e   t y ( 9 0        ) d a y s
p   u   r s     u   a   n   t     t o s         u   b   s e c t   i   o   n (     a )       s   h a l l           n   o t b     e b a r r         e   d     b y a n        y s t a t u t e
o   f     l     i   m   i   t a   t i o n       s   .       T h   i   s     s e   c t   i   o   n s h           a l   l n o     t e x t e         n   d     a n y a        p p l i c a b l e
s   t   a t     u   t   e     o   f r e         p   o   s e ,     n   o   r s     h a   l   l     t h i         s     s e c t   i o n p e         r   m   i t t h e
p   l   a i     n   t   i   f f     t o         m   a   i n t a   i   n     a n     a   c   t   i o n           a g   a i n s   t a p e           r   s   o n w h e        n       s u c h       a n
a   c   t i     o   n       i s     b a r       r   e   d b y         a   n a     p p   l   i   c a b l         e     s t a t   u t e o f             r   e p o s e .

          ( c ) T h i s s e c t i o n s h a l l n e i t h e r s h o r t e n n o r                                                                               l e n g t h e n t h e
a p p l i c a b l e s t a t u t e o f l i m i t a t i o n s f o r a n y c a u s e                                                                               o f a c t i o n ,
o t h e r t h a n a s p r o v i d e d i n s u b s e c t i o n ( a ) .

                  ( d       ) T h e             p   r   o v i s i     o   n s o f s             u   b   s   e   c   t i o n s ( a         ) a n d ( b )                s   h   a   l   l n o t
a   p   p   l   y t         o a n y             c   i   v i l a       c   t i o n c o           m   m   e   n   c   e d p u r s u         a n t t o § 2                8   -   1   -   1 0 5 ,
e   x   c   e   p t         a n a c t           i   o   n o r i       g   i n a l l y           c   o   m   m   e   n c e d i n           g e n e r a l s e            s   s   i   o   n s
c   o   u   r   t a         n d s u b           s   e   q u e n t     l   y r e c o m           m   e   n   c   e   d i n c i r           c u i t o r c h              a   n   c   e   r y
c   o   u   r   t .

          ( e ) T h i s s e c t i o n s h a l                                           l n o t l i                   m i t     t   h e r i       g   h t o f a n y
d e f e n d a n t t o a l l e g e i n a n                                               a n s w e r o                 r a m     e   n d e d       a   n s w e r t h a t                  a
p e r s o n n o t a p a r t y t o t h e                                                 s u i t c a u                 s e d     o   r c o n       t   r i b u t e d t o                  t h e
i n j u r y f o r w h i c h t h e p l a i n                                             t i f f s e e                 k s r     e   c o v e r     y   .

          ( f ) F o r p u r p o s e s o f t h i s                                                       s e c t i o n ,             " p e r s o n "             m e a n s          a n y
i n d i v i d u a l o r l e g a l e n t i t y .




                                                                                                    - 5 -
c o m p l a i n t       a l l e g e s            t h a t     V i t r o          d e s i g n e d ,           m a n u f a c t u r e d ,                a n d       s o l d

t h e     s t o o l     t o       M i c h a e l ;          t h a t       V i t r o          w a s     n e g l i g e n t          i n      t h e          d e s i g n

a n d     m a n u f a c t u r e            o f     t h e     s t o o l ;            a n d     t h a t       t h e     s t o o l        w a s         a

d a n g e r o u s       p r o d u c t .              T h e       a m e n d e d          c o m p l a i n t           a l s o      a l l e g e s             t h a t

M i c h a e l       s o l d       t h e        s t o o l     t o       T r u c k s t o p s            a n d     i n s t a l l e d            t h e         s t o o l

i n     T r u c k s t o p s '            r e s t a u r a n t ;           t h a t        M i c h a e l         w a s     n e g l i g e n t                i n

i n s t a l l i n g         t h e        s t o o l       a n d     i n        f a i l i n g         t o     w a r n     t h a t        t h e         s t o o l

w a s     d a n g e r o u s ;            a n d     t h a t       M i c h a e l          b r e a c h e d         a n     i m p l i e d            w a r r a n t y

o f     m e r c h a n t a b i l i t y .                  V i t r o       a n d        M i c h a e l         o p p o s e d        t h e       m o t i o n           t o

a m e n d     t h e     c o m p l a i n t            o n     t h e       g r o u n d s           t h a t      S e c t i o n         2 0 - 1 - 1 1 9              w a s

n o t     a p p l i c a b l e            t o     t h i s     c a s e ,          a n d       t h e r e f o r e ,         t h e       p l a i n t i f f ' s

c a u s e     o f     a c t i o n          a g a i n s t         t h e m        w a s       b a r r e d       b y     t h e      s t a t u t e             o f

l i m i t a t i o n s ,           l a c h e s ,          a n d     e s t o p p e l .                T h e     m o t i o n        t o      a m e n d            t h e

c o m p l a i n t       w a s          g r a n t e d .



                          O n         i n t e r l o c u t o r y              a p p e a l        p u r s u a n t       t o       R u l e        9 ,

T e n n e s s e e       R u l e s          o f     A p p e l l a t e            P r a c t i c e ,           t h e     C o u r t        o f       A p p e a l s

f o u n d     t h a t       t h e        d e c i s i o n         i n     M c I n t y r e            r e q u i r e d         t h a t       T r u c k s t o p s '

t h i r d - p a r t y           c l a i m        a g a i n s t         V i t r o        a n d       M i c h a e l       f o r       c o n t r i b u t i o n

b e     d i s m i s s e d ,            b u t     t h e     c o u r t          r e f u s e d         t o     d i s m i s s        t h e       c l a i m           f o r

i n d e m n i t y       b a s e d          o n     b r e a c h         o f      i m p l i e d         w a r r a n t y         o f

m e r c h a n t a b i l i t y .                  T h e     C o u r t          o f     A p p e a l s         a l s o     h e l d        t h a t           a n y

c l a i m     b y     t h e       p l a i n t i f f          a g a i n s t            V i t r o       o r     M i c h a e l         w a s        b a r r e d           b y

t h e     s t a t u t e         o f      l i m i t a t i o n s           a n d        r e v e r s e d         t h e     o r d e r         m a k i n g            t h e m

d e f e n d a n t s         p u r s u a n t          t o     S e c t i o n            2 0 - 1 - 1 1 9 .




                                                                                - 6 -
                                                                S t a n d a r d               o f          R e v i e w



                              T h e         i s s u e s         p r e s e n t e d                  a r e       q u e s t i o n s                o f         l a w       r a i s e d

b y     t h e     m o t i o n s              t o     d i s m i s s                b a s e d         o n       t h e       f a i l u r e               t o       s t a t e         a

c l a i m       a n d     s t a t u t e s               o f       l i m i t a t i o n s .                       C o n s e q u e n t l y ,                       t h e      s c o p e

o f     r e v i e w       i s         d e      n o v o         w i t h            n o      p r e s u m p t i o n                o f       c o r r e c t n e s s .                        S e e

T e n n .       R .     A p p .         P .        1 3 ( d ) ;             U n i o n         C a r b i d e             C o r p .          v .         H u d d l e s t o n ,

8 5 4     S . W . 2 d          8 7 ,         9 1     ( T e n n .             1 9 9 3 ) .



                                                                                        I s s u e s



                              T h i s         s u i t         h a d        b e e n          p e n d i n g             f o r         m o r e       t h a n            t h r e e         a n d

o n e - h a l f         y e a r s            w h e n      t h e            d e c i s i o n             i n      M c I n t y r e               w a s          r e l e a s e d .

P r i o r       t o     t h e         r e l e a s e            o f         M c I n t y r e             o n      M a y         4 ,      1 9 9 2 ,             t h e

e s s e n t i a l         i s s u e s              r a i s e d             b y      t h e      p l e a d i n g s                w e r e           w h e t h e r

T r u c k s t o p s            w a s         g u i l t y          o f        n e g l i g e n c e                w h i c h            p r o x i m a t e l y                 c a u s e d

o r     c o n t r i b u t e d                t o     t h e        p l a i n t i f f ' s                    i n j u r i e s ,              a n d         w h e t h e r ,                i n

t h e     e v e n t       T r u c k s t o p s                  w a s         f o u n d         l i a b l e             t o      t h e         p l a i n t i f f ,

T r u c k s t o p s            w a s         e n t i t l e d               t o      i n d e m n i t y               o r       p r o       r a t a            c o n t r i b u t i o n

f r o m     V i t r o          a n d         M i c h a e l .



                              T h e         h o l d i n g            i n         M c I n t y r e ,             t h a t        t h e       p r i n c i p l e s                 o f

c o m p a r a t i v e             f a u l t          w o u l d             a p p l y         t o       a l l        c a s e s          t r i e d             a f t e r       t h e

d e c i s i o n         i n       M c I n t y r e              w a s         r e l e a s e d ,                M c I n t y r e , 8 3 3                       S . W . 2 d          a t

5 8 ,     r e q u i r e s             t h a t        t h e        c a s e           b e f o r e             t h e      C o u r t          b e         d e c i d e d          u n d e r




                                                                                           - 7 -
a     c o m p a r a t i v e             f a u l t         a n a l y s i s         t o       t h e         e x t e n t            t h a t     t h e

p r i n c i p l e s            a p p r o v e d            i n     M c I n t y r e           a n d         s u b s e q u e n t              d e c i s i o n s           c a n

b e     a p p l i e d          i n      t h i s         c a s e     w i t h o u t           i m p o s i n g                s u b s t a n t i a l

i n j u s t i c e         o n        a n y        p a r t y .         C o n c e p t s               o f        f a i r n e s s         a n d       e f f i c i e n c y

a r e     t h e     b a s i s           o f       c o m p a r a t i v e           f a u l t .                  S e e       W .     P a g e       K e e t o n         e t

a l . ,     P r o s s e r            a n d        K e e t o n       o n     t h e       L a w           o f      T o r t s         §   6 7 ,       a t       4 6 8 - 4 7 0

( 5 t h     e d .       1 9 8 4 ) ;            M c I n t y r e ,          8 3 3     S . W . 2 d                a t     5 6 ,       5 8 .

C o n s e q u e n t l y ,               f a i r n e s s           a n d     e f f i c i e n c y                  m u s t         b e   t h e       c o n t r o l l i n g

p r i n c i p l e s            i n      a d j u d i c a t i n g             t h o s e         c a s e s              c o m m e n c e d           p r i o r       t o       t h e

d e c i s i o n         i n      M c I n t y r e            w h i c h       c a n n o t             b e        c o n f o r m e d           t o     a l l       o f     t h e

p r o c e d u r e s            c o n t e m p l a t e d              b y     t h e       d o c t r i n e                o f       c o m p a r a t i v e           f a u l t .

H o w e v e r ,         e x c e p t            w h e r e        n o t e d     a s       a     t r a n s i t i o n a l                  p r o c e d u r e ,             t h e

r u l e s     a p p l i e d             h e r e         w i l l     c o n s t i t u t e                 p r e c e d e n t s            f o r       s u b s e q u e n t

c a s e s .



                              W h e n         t h e      a l l e g e d      c a u s e             o f         a c t i o n        a r o s e ,         t h e

p l a i n t i f f         h a d         t h e         r i g h t     t o     a s s e r t             a     c l a i m          f o r     d a m a g e s           a g a i n s t

T r u c k s t o p s ,            V i t r o ,            a n d     M i c h a e l ,           o r         a n y        o f     t h e m ,       a n d       r e c o v e r

1 0 0     p e r c e n t          o f      h i s         d a m a g e s       f r o m         a n y         o f        t h e       p a r t i e s        f o u n d ,

u p o n     a n y       a p p l i c a b l e               l e g a l       b a s i s ,         t o         h a v e          c a u s e d       o r

c o n t r i b u t e d            t o      h i s         i n j u r i e s ,         p r o v i d e d                h i s       c l a i m       w a s       n o t

b a r r e d       b y     h i s         o w n         c o n d u c t .         S e e         e . g . ,            V e l s i c o l           C h e m i c a l           C o r p .

v .     R o w e ,       5 4 3        S . W . 2 d          3 3 7 ,     3 4 2 - 4 3           ( T e n n .              l 9 7 6 ) ;       J o h n s o n           v .

K i n g ,     2 2 1       T e n n .            2 9 2 ,      4 2 6     S . W . 2 d           1 9 6 ,            1 9 8       ( l 9 6 8 ) .

N o t w i t h s t a n d i n g                  t h e s e        o p t i o n s       a s       t o         p a r t i e s            a n d     c a u s e s         o f




                                                                                  - 8 -
a c t i o n ,       T r u c k s t o p s                w a s     t h e     o n l y        p a r t y            s u e d ,         a n d         n e g l i g e n c e

w a s     t h e     o n l y         c a u s e          o f     a c t i o n       a l l e g e d               i n      t h e      o r i g i n a l

c o m p l a i n t ,           f i l e d          t h e       l a s t     d a y      a l l o w e d              b y      t h e       s t a t u t e            o f

l i m i t a t i o n s .               T h e        p l a i n t i f f           o b v i o u s l y               e x p e c t e d             n o      r e c o v e r y

a g a i n s t       a n y         p a r t y        o t h e r       t h a n       T r u c k s t o p s                  a n d      o n       n o      t h e o r y        o f

l i a b i l i t y         o t h e r          t h a n         n e g l i g e n c e .               N e v e r t h e l e s s ,                     t h e     l a w       i n

e f f e c t       w h e n         t h e      p l a i n t i f f           f i l e d        s u i t            a g a i n s t          T r u c k s t o p s              w o u l d

h a v e     a l l o w e d           h i m        t o       o b t a i n     f r o m        T r u c k s t o p s                  f u l l         r e c o v e r y         f o r

h i s     d a m a g e s           u p o n        p r o o f       t h a t       T r u c k s t o p s '                  n e g l i g e n c e

p r o x i m a t e l y             c a u s e d          o r     c o n t r i b u t e d             t o         h i s      i n j u r i e s ,              i n     t h e

a b s e n c e       o f       a     d e f e n s e            b a s e d     o n      h i s        o w n         c o n d u c t .                 S e e     i d .



                            E v e n         t h o u g h ,         a c c o r d i n g            t o       t h e         l a w       t h e n         a p p l i c a b l e ,

a n y     c l a i m       t h a t         t h e        p l a i n t i f f         h a d      a g a i n s t               V i t r o          a n d       M i c h a e l

h a d     b e e n     l o s t         b y        h i s       f a i l u r e       t o      s u e          t h e m        p r i o r          t o      t h e

e x p i r a t i o n           o f     t h e        s t a t u t e         o f     l i m i t a t i o n s ,                   T r u c k s t o p s               s t i l l

h a d     t h e     r i g h t ,           p u r s u a n t          t o     t h e       U n i f o r m                C o n t r i b u t i o n              A m o n g

T o r t - F e a s o r s             A c t ,        w h i c h       r i g h t        i t     e x e r c i s e d ,                  t o       a s s e r t         c l a i m s

a g a i n s t       V i t r o         a n d        M i c h a e l         f o r      c o n t r i b u t i o n                    a n d       i n d e m n i t y .

T e n n .     C o d e         A n n .        §     2 9 - 1 1 - 1 0 4           ( 1 9 8 0 ) .



                            I f     t h e         p l a i n t i f f ' s            c a u s e           o f         a c t i o n         h a d       a c c r u e d

a f t e r     t h e       d e c i s i o n              i n     M c I n t y r e         a n d         a f t e r          t h e       e f f e c t i v e              d a t e

o f     T e n n .     C o d e         A n n .          §     2 0 - 1 - 1 1 9 ,         t h e         r i g h t s           a n d        l i a b i l i t i e s              o f

t h e     p a r t i e s           w o u l d        b e       s i g n i f i c a n t l y               d i f f e r e n t .                   T h e       p l a i n t i f f




                                                                                 - 9 -
w o u l d       h a v e     a     c a u s e          o f         a c t i o n              w h i c h        w o u l d           n o t     b e       b a r r e d        b y        h i s

n e g l i g e n c e         u n l e s s          h i s           n e g l i g e n c e                 w a s       n o t         l e s s     t h a n         t h e

n e g l i g e n c e         o f       t h o s e        r e s p o n s i b l e                       f o r     h i s        i n j u r i e s ,              b u t      h i s

r e c o v e r y         w o u l d       b e      r e d u c e d                  i n       d i r e c t        p r o p o r t i o n                t o      t h e      e x t e n t

h i s     n e g l i g e n c e           c o n t r i b u t e d                      t o      t h e      i n j u r i e s             s u s t a i n e d .                S e e

M c I n t y r e ,         8 3 3       S . W . 2 d           a t          5 7 .            A l s o ,        e x c e p t           a s     d i s c u s s e d
                                  6
s u b s e q u e n t l y ,              t h e         d e f e n d a n t s                   w o u l d         n o t       b e      j o i n t l y           l i a b l e ,

b u t     e a c h       d e f e n d a n t ' s               l i a b i l i t y                 w o u l d          b e      i n      p r o p o r t i o n              t o      t h a t

p a r t y ' s         f a u l t .         S e e        i d .             a t       5 8 .           T r u c k s t o p s             s t i l l           w o u l d      h a v e

t h e     r i g h t       t o     a s s e r t          t h a t             V i t r o          a n d        M i c h a e l           c a u s e d           o r

c o n t r i b u t e d           t o     t h e        p l a i n t i f f ' s                    i n j u r y ,            a n d       t h e        p l a i n t i f f

w o u l d       h a v e     t h e       r i g h t ,              f o r          9 0       d a y s      u n d e r          S e c t i o n            2 0 - 1 - 1 1 9 ,             t o

a s s e r t       a     c l a i m       a g a i n s t               s u c h            p e r s o n         o r       p e r s o n s ,            b y      a m e n d m e n t

t o     t h e     c o m p l a i n t            o r     b y          a      s e p a r a t e             a c t i o n ,             e v e n        i f      t h e

a p p l i c a b l e         s t a t u t e            o f         l i m i t a t i o n s                 h a d         r u n .           S e e       R u l e       8 . 0 3         a n d

R u l e     l 4 . 0 l ,         T e n n .        R .        C i v .             P .



                          D i s p o s i t i o n                   o f          t h e       m o t i o n s           p r e s e n t e d             o n     t h i s

a p p e a l       r e q u i r e s         t h e        r e s o l u t i o n                    o f      i s s u e s             r e l a t i n g           t o

c o m p a r a t i v e           n e g l i g e n c e ,                    s t a t u t e s             o f     l i m i t a t i o n s ,                   t h i r d - p a r t y

p r a c t i c e ,         j o i n t       t o r t f e a s o r s ,                         s t r i c t        l i a b i l i t y             i n         t o r t ,

c o n t r i b u t i o n ,             i n d e m n i t y ,                  a n d          b r e a c h        o f       i m p l i e d            w a r r a n t y            o f

m e r c h a n t a b i l i t y .




            6
             S e e d i s c u s s i o n                     o f          s t r i c t          l i a b i l i t y             i n f r a           p p .      _ _ _ _         [ s l i p
o p .     p p . 2 3 - 2 6 ] .




                                                                                         - 1 0 -
                                                                        C o m p a r a t i v e                         N e g l i g e n c e



                                     M c I n t y r e                w a s          a     s u i t              f o r             d a m a g e s          f o r         p e r s o n a l

i n j u r i e s                s u s t a i n e d                    b y      t h e         p l a i n t i f f                       i n      a        c o l l i s i o n          b e t w e e n

t w o         m o t o r          v e h i c l e s .                         I t         w a s         e s s e n t i a l l y                      a      t w o - p a r t y            s u i t ,    i n

w h i c h              t h e     i n j u r e d                  d r i v e r              o f         o n e              v e h i c l e           s u e d        t h e        o w n e r ,

o p e r a t o r                o f           t h e       o t h e r           v e h i c l e .                            T h e      d e f e n s e            w a s       c o n t r i b u t o r y

n e g l i g e n c e                      a n d        t h e         d e t e r m i n a t i v e                               i s s u e       o n        a p p e a l          w a s     t h e

t r i a l              c o u r t ' s               r e f u s a l             t o         c h a r g e                    t h e      d o c t r i n e             o f      c o m p a r a t i v e

n e g l i g e n c e .                            T h e       C o u r t           a d o p t e d                    a         m o d i f i e d            f o r m        o f     c o m p a r a t i v e

n e g l i g e n c e :



                                     [   S   ] o       l o    n g         a s a p l                a i    n   t       i f   f ' s        n e g l i     g   e n c e
                                     r   e   m a     i n s      l   e     s s t h a n                t    h   e         d   e f e n      d a n t '     s
                                     n   e   g l     i g e    n c   e       t h e p l              a i    n   t       i f   f   m a      y r e c       o   v e r ; i n
                                     s   u   c h       a      c a   s     e , t h e                p l    a   i       n t   i f f '      s d a m       a   g e s a r e
                                     t   o     b     e r      e d   u     c e d i n                p r    o   p       o r   t i o n        t o t       h   e
                                     p   e   r c     e n t    a g   e       o f t h e                t    o   t       a l     n e g      l i g e n     c   e
                                     a   t   t r     i b u    t a   b     l e t o t                h e        p       l a   i n t i      f f .



                                                                                               7
M c I n t y r e ,                8 3 3             S . W . 2 d             a t         5 7 .


                  7
                      P r e v i o u s l y ,                   t h e         t e r m s           " c o m p a r a t i v e                             n e g l i g e n c e "            a n d
"   c   o m   p a      r a t i v e f a u l                   t " h         a v e b e           e n u s e d s o m e w                            h    a t i n t e r c h a            n g e a b l y
t   o     i   n c      l u d e t h e p r                     i n c i       p l e s g           o v e r n i n g t h e                            a    p p o r t i o n i n g            o f
d   a   m a   g e      s b e t w e e n a                       p l a       i n t i f f           a n d d e f e n d a n                          t    s , a s w e l l                a s
b   e   t w   e e      n d e f e n d a n t                   s .             S e e M           c I n t y r e v . B a                            l    e n t i n e , 8 3 3              S . W . 2 d
5   2   ,     5 6        ( T e n n . 1 9 9                   2 ) (         a d o p t s           a s y s t e m o f                              "    c o m p a r a t i v e            f a u l t "
i   n     p   l a      c e o f t h e c                       o m m o       n l a w             d o c t r i n e o f "                            c    o n t r i b u t o r y
n   e   g l   i g      e n c e " t o d e                     t e r m       i n e w h           e t h e r a p l a i n                            t    i f f m a y r e c              o v   e r f r o m
a       d e   f e      n d a n t ) ;     C o                 o k v         . S p i n           n a k e r ' s o f R i                            v    e r g a t e , 8 4 6              S   . W . 2 d
8   1   0 ,     8      1 1 ( T e n n . 1                     9 9 3 )         ( f i n d         i n g t h a t t h e                              p    l a i n t i f f f a            i l   e d t o
p   r   e v   i o      u s l y r a i s e                     t h e         i s s u e           o f w h e t h e r t h                            e      d o c t r i n e o            f
"   c   o m   p a      r a t i v e n e g l                   i g e n       c e " a p           p l i e d i n d e t e                            r    m i n i n g w h e t            h e   r t h e
d   e   f e   n d      a n t w a s l i a                     b l e         t o t h e             p l a i n t i f f ) ;                          B    e r v o e t s v .              H a   r d e




                                                                                                         - 1 1 -
R   a l l s             P   o n t i a c - O l                 d   s , I n c .         , 8 9 1 S .                    W . 2 d 9 0 5 , 9 0 8 (                         T e n n   . 1 9 9 4     )
(   a c t i o           n   s f o r c o n                     t   r i b u t i o       n b e t w e e                  n d e f e n d a n t s w i                       l l b     e t r i       e d
u   n d e r             t   h e p r i n c i                   p   l e s o f           " c o m p a r a                t i v e f a u l t " ) .                         H o w e   v e r ,       e a c h
o   f t h e             s   e t e r m s m                     a   y b e u s           e d t o e x                    p r e s s a d i s t i n c                       t m e     a n i n g     .

                    T   h   e   t e r m               " c     o   m   p a r a   t   i v e       n   e    g   l   i   g e n       c e "     i s d       e   f i   n e   d     a s t     h e
m   e   a   s   u   r   e     o f t h e                 p     l   a   i n t i   f   f ' s       n   e    g   l   i   g e n       c e     i n p e       r   c e   n t   a g   e t e     r m s
u   s   e   d       f   o   r t h e p                 u r     p   o   s e o     f     r e   d   u   c    i   n   g     t h       e p     l a i n t     i   f f   ' s     r   e c o v   e r y
f   r   o   m       t   h   e d e f e n               d a     n   t     i n     p   r o p   o   r   t    i   o   n     t o         t h   e p e r       c   e n   t a   g e     o f
n   e   g   l   i   g   e   n c e a t t               r i     b   u   t e d     t   o t     h   e        p   l   a   i n t       i f f   .     I t         e n   c o   m p   a s s e   s     t h e
s   y   s   t   e   m       o f d e t e               r m     i   n   i n g     t   h e     d   a   m    a   g   e   s a         t t r   i b u t a     b   l e     t   o     t h e
p   l   a   i   n   t   i   f f a s a                 g a     i   n   s t t     h   e d     e   f   e    n   d   a   n t s         w h   i c h t       h   i s     C   o u   r t a     d o p t e d
w   h   e   n       i   t     a b a n d o             n e     d       t h e     "   o u t   m   o   d    e   d       a n d         u n   j u s t       c   o m   m o   n     l a w
d   o   c   t   r   i   n   e o f c o                 n t     r   i   b u t o   r   y n     e   g   l    i   g   e   n c e       . "       M c I n     t   y r   e     v .     B a l   e n t i n e ,
8   3   3       S   .   W   . 2 d a t                 5 6     ;         s e e       a l s   o       J    o   h   n     S c       o t t     H i c k     m   a n   ,     N o   t e ,
E   f   f i     c   i   e   n c y , F a               i r     n   e   s s ,     a   n d     C o     m    m   o   n     S e       n s e   :     T h     e     C   a s   e     f o r     O   n e
A   c   t i     o   n       a s t o P                 e r     c   e   n t a g   e     o f     F     a    u   l   t     i n         C o   m p a r a     t   i v   e     N e   g l i g   e   n c e
J   u   r i     s   d   i   c t i o n s               t h     a   t     h a v   e     A b   o l     i    s   h   e   d o         r M     o d i f i     e   d     J o   i n   t a n     d
S   e   v e     r   a   l     L i a b i l             i t     y   ,     4 8     V   a n d   .       L    .       R   e v .         7 3   9 , 7 4       1     n   .     9     ( 1 9 9   5 )
(   q   u o     t   i   n   g S c h n e               i d     e   r     N a t   '   l ,     I n     c    .       v   . H         o l l   a n d H       i   t c   h     C o   . , 8     4 3     P .   2 d
5   6   1 ,         5   6   6 n . 4                   ( W     y   o   . 1 9     9   2 ) )   .            T   h   e     t e       r m     " c o m p     a   r a   t i   v e     f a u   l t   " i     s
d   e   f i     n   e   d     a s t h o               s e         p   r i n c   i   p l e   s       w    h   i   c   h e         n c o   m p a s s         t h   e     d e   t e r m   i n   a t i   o n
o   f     h     o   w       t o " a p p               o r     t   i   o n d     a   m a g   e       r    e   c   o   v e r       y a     m o n g       m   u l   t i   p l   e o r       j   o i n   t
t   o   r t     f   e   a   s o r s a c               c o     r   d   i n g     t   o t     h e          p   e   r   c e n       t a g   e o f         f   a u   l t     a   t t r i   b u   t e d
t   o     t     h   o   s   e a c t o r               s       a   f   t e r     r   e d u   c t   i      o   n       f o r         t h   e p l a       i   n t   i f   f '   s
p   e   r c     e   n   t   a g e o f                 n e     g   l   i g e n   c   e . "         S      c   h n     e i d       e r     N a t ' l     ,     I   n c   .     v . H     o l l a n d
H   i   t c     h       C   o . , 8 4 3                 P     .   2   d a t         5 6 6       n .          4 .

         T h e                    r   a   t i o n a l e b e h i                     n d t h i s d                    i   s   t   i n c t     i o n     i   s t h       a   t n e g l i g e n c e
i s g e n e r a                   l   l   y t h e o n l y t                         h e o r y b y                    w   h   i   c h t       h e p     l   a i n t     i   f f ' s d a m a g e s
c a n b e r e                     d   u   c e d ; w h e r e a s                     , t h e d e f                    e   n   d   a n t s     ' l i     a   b i l i     t   y m a y b e
b a s e d o n                     t   h   e o r i e s o f l i                       a b i l i t y o                  t   h   e   r t h       a n n     e   g l i g     e   n c e .

          I t i s r e c o g n i z e d t h a t t h e r e a r e p r o b l e m s w i t h t h e u s e                                                                                                    o f
t h e s e t e r m s a n d t h a t s c h o l a r s h a v e s u g g e s t e d a l t e r n a t i v e
a p p r o a c h e s :

                                      T   h   e       C   o   u   r t [ i n M c             I   n t y r          e       v .       B a   l   e n   t i n   e ] u s e s
                                      t   h   e       t   e   r   m " c o m p a r           a   t i v e              f   a u l     t ,   "     w   h i c   h i s
                                      a   d   e   q   u   a   t   e f o r n e g             l   i g e n          c   e     a c     t i   o   n s     b u   t
                                      i   n   a   p   p   r   o   p r i a t e f o           r     s t r          i   c   t l       i a   b   i l   i t y
                                      a   c   t   i   o   n   s   , i n w h i c             h     t h e              c   o n c     e p   t   u a   l l y
                                      c   o   n   f   u   s   e   d t e r m " c             o   m p a r          a   t   i v e       c   a   u s   a t i   o n "
                                      s   o   m   e   t   i   m   e s i s s u b             s   t i t u          t   e   d .         T   h   e     b e s   t t e r m ,
                                      f   o   r       b   o   t   h n e g l i g e           n   c e a            n   d     s t     r i   c   t     l i a   b i l i t y
                                      a   c   t   i   o   n   s   , i s " c o m             p   a r a t          i   v   e r       e s   p   o n   s i b   i l i t y . "

R i c h a r d                   W .       W r i g h t ,                 T h e       L o g i c            a n d           F a i r n e s s             o f       J o i n t       a n d




                                                                                                        - 1 2 -
                                           I n     n o         c a s e          i n v o l v i n g               p r i n c i p l e s                 o f           c o m p a r a t i v e

f a u l t                d e c i d e d               b y        t h e           C o u r t         s i n c e           M c I n t y r e ,               e v e n          t h o u g h          t h e y

a l l           h a v e            b e e n           t r a n s i t i o n a l                      c a s e s ,           h a s           t h e     C o u r t            f o u n d          t h a t

s u b s t i t u t i n g                            c o m p a r a t i v e                  n e g l i g e n c e                     f o r     t h e         t r a d i t i o n a l

d o c t r i n e                    o f           c o n t r i b u t o r y                  n e g l i g e n c e                     w o r k e d         a n          u n f a i r n e s s          u p o n
                                       8
a n y           p a r t y .                       L i k e w i s e ,                   a p p l i c a t i o n                 o f        c o m p a r a t i v e                 n e g l i g e n c e

i n         t h i s              c a s e           w o u l d            n o t         d e f e a t            t h e      r i g h t           a l l e g e d ,                 t h e       r i g h t     t o


S e v e r a l                    L i a b i l i t y ,                    2 3       M e m .         S t .        U .      L .           R e v .     4 5         n .      2      ( 1 9 9 2 ) ;

                    T    h   e t e           r   m " c o        m p a r a         t i   v e       f   a    u l t "      w i l l b e u s e d i n
                    i    n   s t a n         c   e s b e        c a u s e           i   t m       o   r    e a p p      r o p r i a t e l y r e f l e c t s
                    w    h   a t t           h   e c o u        r t s a           r e     d o     i   n    g w h e      n t h e y c o m e t o a d d r e s s
                    t    h   e i n           t   e r f a c      e b e t           w e   e n       p   l    a i n t i    f f s ' f a u l t a n d s o -
                    c    a   l l e d             s t r i c      t l i a           b i   l i t     y   .

V i c t o r                  E .       S c h w a r t z ,                    C o m p a r a t i v e                   N e g l i g e n c e ,                 §        1 1 - 1        ( 3 d     e d .
1 9 9 4 ) .

                    N    o   n e   t   h e       l e s   s ,        t   h   e     u   s e f u l       n e s s         o f         t   h e t e r       m s          i n      d i s c u s s i n g
t   h   e       i   s    s   u e   s     j       u s t   i f    i   e   s
                                                                        t         h   e i r a         d o p t i       o n         d   e s p i t e       t     h    e i r
l   i   m   i   t   a    t   i o   n   s .           F   o r        t e h         p   u r p o s       e s o f           t    h    i   s o p i n       i o     n    ,   t    h e       t e r m
"   c   o   m   p   a    r   a t   i   v e         n e   g l    i   g   e
                                                                      n c         e   " w i l         l   r e f       e r         t   o t h e         s y     s    t e m      o   f
a   p   p   o   r   t    i   o n   i   n g         n e   g l    i   g   e
                                                                      n c         e     b e t w       e e n a           p    l    a   i n t i f f       a     n    d   t    h e
d   e   f   e   n   d    a   n t   s   ,         a n d     t    h   e t e         r   m " c o         m p a r a       t i    v    e     f a u l t     "       w    i l l      r   e f e r n o t
o   n   l   y       t    o     t   h   e         s y s   t e    m o f             a   p p o r t       i o n i n       g      l    i   a b i l i t     y       b    e t w    e e   n
t   o   r   t   f   e    a   s o   r   s ,         b u   t      a l s o           t   o t h e           s e t         o f         p   r i n c i p     l e     s      g o    v e   r n i n g t h e
a   n   a   l   y   s    i   s     o   f         l i a   b i    l i t y           i   n a c t         i o n s         g r    o    u   n d e d i       n       t    o r t    .
                    8
                        S e e       e . g . ,             W h i t e h e a d                   v .         T o y o t a            M o t o r       C o r p . ,               8 9 7       S . W . 2 d
6   8   4       (   T    e n n     .   1 9 9 5           )   ( c o m p a r a              t    i v    e      n e g l i       g    e n c e       p r i n c i p          l    e s       a p p l i e d
i   n     a     p   p    o r t     i o n i n g             d a m a g e s b                e    t w    e    e n a p           l    a i n t i     f f a n d              d    e f e     n d a n t s     i n
s   t   r i     c   t      l i     a b i l i t           y a c t i o n s )                ;       V   o    l z v .           L    e d e s ,       8 9 5 S .            W    . 2 d       6 7 7 , 6     8 0
(   T   e n     n   .      1 9     9 5 ) ( d             a m a g e s a p p                o    r t    i    o n e d a         m    o n g d       e f e n d a n          t    s a       c c o r d i n   g
t   o     f     a   u    l t       e v e n i             f o n e o f t                    h    e      d    e f e n d a       n    t s i s         i n s o l v          e    n t )     ; E a t o n
v   .     M     c   L    a i n     ,   8 9 1             S . W . 2 d     5 8              7       (   T    e n n . 1         9    9 4 ) (       p r i o r c            o    m m o     n l a w
d   o   c t     r   i    n e s       o f r e             m o t e c o n t r                i    b u    t    o r y n e         g    l i g e n     c e , l a s            t      c l     e a r
c   h   a n     c   e      a n     d i m p l             i e d a s s u m p                t    i o    n      o f r i         s    k h a v       e b e c o m            e      s u     b s u m e d     b y
c   o   m p     a   r    a t i     v e n e g             l i g e n c e ) ;                P    e r    e    z v . M           c    C o n k e     y , 8 7 2              S    . W .     2 d 8 9 7
(   T   e n     n   .      1 9     9 4 ) ( i             m p l i e d a s s                u    m p    t    i o n o f              r i s k       i s n o l              o    n g e     r a n
a   b   s o     l   u    t e       b a r t o               r e c o v e r y )              .




                                                                                                          - 1 3 -
r e c o v e r       d a m a g e s              f r o m        T r u c k s t o p s               u p o n         p r o o f        t h a t        T r u c k s t o p s

w a s     n e g l i g e n t              a n d       i t s       n e g l i g e n c e                p r o x i m a t e l y              c a u s e d         o r
                                                                                                                                                           9
c o n t r i b u t e d              t o     t h e         p l a i n t i f f ' s            i n j u r i e s               a n d      d a m a g e s .



                              H o w e v e r ,            a p p l i c a t i o n                o f       c o m p a r a t i v e                f a u l t

p r i n c i p l e s            i n       t h i s         c a s e       w o u l d        l i m i t             t h e     p l a i n t i f f ' s              r e c o v e r y

t o     t h a t     p o r t i o n              o f       t h e       d a m a g e s        c o r r e s p o n d i n g                    t o      t h e      f a u l t

a t t r i b u t a b l e              t o       T r u c k s t o p s             w i t h o u t              g r a n t i n g          t o        t h e      p l a i n t i f f

t h e     b e n e f i t            o f     o t h e r          r i g h t s        r e c o g n i z e d                  i n      M c I n t y r e ,           a n d ,

t h e r e f o r e ,            c o u l d          i m p o s e          u p o n        h i m         a     s i g n i f i c a n t               u n f a i r n e s s .

T h e     a p p l i c a t i o n                o f       M c I n t y r e ,            w h i c h           a l l o w s          t h e     d e f e n d a n t              t o

s h o w     " t h a t          a     n o n - p a r t y               c a u s e d        o r         c o n t r i b u t e d              t o      t h e      i n j u r y          o r

d a m a g e       f r o m          w h i c h         r e c o v e r y           i s      s o u g h t , "               i d .      a t     5 8 ,        w o u l d         a l l o w

T r u c k s t o p s            t o       s h o w         t h a t       V i t r o        a n d           M i c h a e l          w e r e        r e s p o n s i b l e

f o r     s o m e       o f        t h e       p l a i n t i f f ' s             d a m a g e s                t h e r e b y        r e d u c i n g             t h e

e x t e n t       o f     i t s          l i a b i l i t y             a n d     t h u s            p r e v e n t i n g            t h e        p l a i n t i f f

f r o m     o b t a i n i n g              a      f u l l        r e c o v e r y ,              u n l e s s           t h e      p l a i n t i f f             h a s      t h e

r i g h t ,       p u r s u a n t              t o       T e n n .       C o d e        A n n .           §     2 0 - 1 - 1 1 9          o r       o t h e r w i s e ,

t o     a s s e r t       c l a i m s             a g a i n s t          V i t r o        a n d           M i c h a e l .



                              C o n s e q u e n t l y ,                b e f o r e            d e c i d i n g               T r u c k s t o p s '

l i a b i l i t y         t o        t h e        p l a i n t i f f            a n d      T r u c k s t o p s '                  c l a i m s          u n d e r         i t s

t h i r d - p a r t y              a c t i o n           a g a i n s t         V i t r o            a n d       M i c h a e l ,          t h e        p l a i n t i f f ' s




            9
             T r u c k s t o p s                 d i d       n o t      p l e a d        c o n t r i b u t o r y                  n e g l i g e n c e             i n
t h i s     c a s e .




                                                                                     - 1 4 -
r i g h t s       a g a i n s t            t h o s e        t h i r d - p a r t y              d e f e n d a n t s                m u s t        b e

d e t e r m i n e d .



                                                        S t a t u t e s          o f     L i m i t a t i o n s



                              V i t r o         a n d      M i c h a e l          c l a i m          t h a t       t h e      p l a i n t i f f              i s

b a r r e d       b y     t h e         s t a t u t e s         o f         l i m i t a t i o n s              f r o m       r e c o v e r i n g               f r o m

t h e m .         T h e        p l a i n t i f f ' s            c a u s e s            o f     a c t i o n          f o r         s t r i c t          l i a b i l i t y

a n d     n e g l i g e n c e              a c c r u e d        w h e n          h e     w a s        i n j u r e d          o n         S e p t e m b e r           l 4 ,

l 9 8 7 .         T h e        r e c o r d          d o e s     n o t         s h o w        c l e a r l y          w h e n         h i s        a l l e g e d

w a r r a n t y         c l a i m          a c c r u e d ,          i t       c e r t a i n l y            a c c r u e d            n o        l a t e r       t h a n

t h e     d a t e       o f       t h e       i n j u r y .             S e e      T e n n .          C o d e       A n n .         §      4 7 - 2 - 7 2 5 ( 2 )

( 1 9 9 2 ) .           U n d e r          T e n n .        C o d e         A n n .      §     2 8 - 3 - 1 0 4             ( S u p p .           1 9 9 3 ) ,

a c t i o n s       f o r         p e r s o n a l           i n j u r y ,          i n c l u d i n g             p r o d u c t s               l i a b i l i t y

c a s e s ,       m u s t         b e      c o m m e n c e d            w i t h i n          o n e      y e a r        f r o m           t h e     d a t e         o n

w h i c h     t h e       c a u s e           o f       a c t i o n         a c c r u e d .             A c t i o n s             f o r        b r e a c h         o f     t h e

i m p l i e d       w a r r a n t y              o f      m e r c h a n t a b i l i t y                 m u s t        b e        c o m m e n c e d            w i t h i n

f o u r     y e a r s          u n d e r         S e c t i o n          4 7 - 2 - 7 2 5 .               T h e       p l a i n t i f f              d i d       n o t

s e e k     t o     a s s e r t            a n y        c l a i m       a g a i n s t          V i t r o         o r       M i c h a e l           u n t i l

J u n e     4 ,     1 9 9 3 ,           a l m o s t         s i x       y e a r s        a f t e r         t h e       d a t e           o f     h i s     i n j u r y .

C o n s e q u e n t l y ,               a n y       c l a i m s         t h e      p l a i n t i f f             m a y       h a v e           h a d     a g a i n s t

V i t r o     o r       M i c h a e l            w e r e      b a r r e d          w h e n        h e      m o v e d         t h e         C o u r t       t o       a m e n d

h i s     c o m p l a i n t             t o      m a k e      t h e m         d e f e n d a n t s .



                              T h e       e n a c t m e n t           o f       T e n n .        C o d e        A n n .       §         2 0 - 1 - 1 1 9          d o e s




                                                                                  - 1 5 -
n o t     r e v i v e     t h e     p l a i n t i f f ' s                 r i g h t       t o       a s s e r t         c l a i m s           a g a i n s t

V i t r o     a n d     M i c h a e l .             S e c t i o n           2 0 - 1 - 1 1 9           n o w       a l l o w s           a     p l a i n t i f f           a

l i m i t e d     t i m e       w i t h i n         w h i c h         t o     a m e n d         a     c o m p l a i n t               t o     a d d     a s     a

d e f e n d a n t       a n y     p e r s o n         a l l e g e d           b y       a n o t h e r           d e f e n d a n t             t o     h a v e

c a u s e d     o r     c o n t r i b u t e d             t o     t h e       i n j u r y ,           e v e n         i f     t h e         s t a t u t e       o f

l i m i t a t i o n s       a p p l i c a b l e             t o       a     p l a i n t i f f ' s               c a u s e         o f       a c t i o n

a g a i n s t     t h e     a d d e d         d e f e n d a n t             h a s       e x p i r e d .               H o w e v e r ,           t h i s

s t a t u t e     w a s     n o t       e n a c t e d           u n t i l         1 9 9 3 ,         a f t e r         t h e       p l a i n t i f f ' s

c l a i m s     h a d     b e c o m e         b a r r e d .               T h e     s t a t e         c o n s t i t u t i o n                 p r o h i b i t s

t h e     r e v i v a l     o f     t h e s e         c a u s e s           o f     a c t i o n           o u t s i d e           o f       t h e

l i m i t a t i o n       p e r i o d s .             T h e       C o n s t i t u t i o n                 o f     T e n n e s s e e ,               A r t i c l e

I ,     S e c t i o n     2 0 ,     p r o v i d e s             " [ t ] h a t           n o     r e t r o s p e c t i v e                   l a w ,     o r     l a w

i m p a i r i n g       t h e     o b l i g a t i o n s               o f     c o n t r a c t s ,               s h a l l         b e       m a d e . "

R e t r o s p e c t i v e         l a w s       a r e       l a w s         t h a t       " t a k e         a w a y         o r       i m p a i r       v e s t e d

r i g h t s     a c q u i r e d         u n d e r         e x i s t i n g           l a w s         o r     c r e a t e           a     n e w

o b l i g a t i o n ,       i m p o s e         a     n e w       d u t y ,         o r       a t t a c h         a     n e w         d i s a b i l i t y           i n

r e s p e c t     o f     t r a n s a c t i o n s               o r       c o n s i d e r a t i o n s                 a l r e a d y           p a s s e d . "

M o r r i s     v .     G r o s s ,       5 7 2       S . W . 2 d           9 0 2 ,       9 0 7       ( T e n n .           1 9 7 8 ) .             T h i s

C o u r t     h a s     d e t e r m i n e d           t h a t         a     p o t e n t i a l             d e f e n d a n t             a c q u i r e s         a

v e s t e d     r i g h t       n o t     t o       b e     s u e d         o n c e       a     c a u s e         o f       a c t i o n         h a s

a c c r u e d     a n d     t h e       a p p l i c a b l e               s t a t u t e         o f       l i m i t a t i o n s               h a s

e x p i r e d .         W a t t s       v .     P u t n a m           C o u n t y ,           5 2 5       S . W . 2 d         4 8 8 ,         4 9 2     ( T e n n .

1 9 7 5 ) .       A c c o r d i n g l y ,             t h e       p l a i n t i f f             i s       b a r r e d         f r o m         a s s e r t i n g

a n y     c l a i m     f o r     p e r s o n a l           i n j u r y           o r     b r e a c h           o f     i m p l i e d           w a r r a n t y

o f     m e r c h a n t a b i l i t y           a g a i n s t             V i t r o       o r       M i c h a e l .




                                                                             - 1 6 -
                           S i n c e         t h e         p l a i n t i f f            c a n n o t         r e c o v e r          f r o m       V i t r o        o r

M i c h a e l          d a m a g e s        w h i c h          m a y     b e      a t t r i b u t a b l e              t o       t h e m ,        h e     m a y         b e

d e n i e d        a     f u l l     r e c o v e r y             u n l e s s         h e     i s      a l l o w e d          t o       r e c o v e r         a l l        o f

h i s     d a m a g e s          f r o m       T r u c k s t o p s .                 H o w e v e r ,           t h i s       c o u l d         c o n s t i t u t e

a n     i n j u s t i c e          t o      T r u c k s t o p s ,              u n l e s s         T r u c k s t o p s               c a n     a s s e r t

t h i r d - p a r t y            c l a i m s         a g a i n s t           V i t r o       a n d      M i c h a e l .                T h e      i s s u e          t h e n

i s     t h e      e f f e c t       o f       M c I n t y r e           a n d       s u b s e q u e n t             d e c i s i o n s            o n

T r u c k s t o p s '            r i g h t         t o      p u r s u e        t h i r d - p a r t y               a c t i o n s         a g a i n s t         V i t r o

a n d     M i c h a e l          f o r      i n d e m n i t y            a n d       c o n t r i b u t i o n .



                                                           T h i r d - P a r t y            P r a c t i c e



                           T h e         o n l y         c a u s e     o f       a c t i o n         a s s e r t e d           b y     t h e         p l a i n t i f f

a g a i n s t          T r u c k s t o p s           w a s       b a s e d        o n      n e g l i g e n c e ,             w h i l e         T r u c k s t o p s

h a s     a s s e r t e d          t h i r d - p a r t y               c l a i m s         b a s e d         o n     n e g l i g e n c e ,              s t r i c t

l i a b i l i t y          i n     t o r t ,         a n d       b r e a c h         o f     i m p l i e d           w a r r a n t y           o f

m e r c h a n t a b i l i t y .                    T h e       b a s i s       o n       w h i c h      T r u c k s t o p s              c a n        a s s e r t

t h i r d - p a r t y            c l a i m s         a g a i n s t           V i t r o       a n d      M i c h a e l            i s     n o t        l i m i t e d

t o     t h e      c a u s e       o f      a c t i o n          a s s e r t e d           b y     t h e       p l a i n t i f f             a g a i n s t

T r u c k s t o p s .              I n      T u r n e r          v .     A l d o r         C o .      o f      N a s h v i l l e ,             I n c . ,       8 2 7

S . W . 2 d        3 1 8     ( T e n n .           A p p .       1 9 9 1 ) ,         d e c i d e d           b e f o r e         M c I n t y r e ,           t h e

C o u r t        o f     A p p e a l s         e x a m i n e d           t h i r d - p a r t y               p r a c t i c e           i n     T e n n e s s e e
                                                                                                                                                               1 0
u n d e r        R u l e     1 4     o f       t h e        T e n n e s s e e            R u l e s      o f        C i v i l         P r o c e d u r e ,


            10
                           A t a n y t i m e a f t e r c o m m e n c e m e n t o f t h e
                           a c t i o n a d e f e n d i n g p a r t y , a s a t h i r d -
                           p a r t y p l a i n t i f f , m a y c a u s e a s u m m o n s a n d




                                                                                 - 1 7 -
a n d     f o u n d         t h a t           i t s         p u r p o s e               " i s         t o         e n a b l e         t h e           d e f e n d a n t             t o

i m p l e a d         a n o t h e r                 p e r s o n         ' w h o           i s         o r         m a y         b e   l i a b l e               t o       h i m     f o r

a l l     o r     p a r t           o f       t h e         p l a i n t i f f ' s                     c l a i m           a g a i n s t               h i m . ' "               I d .     a t

3 2 0     ( q u o t i n g             T e n n .             R .      C i v .            P .         l 4 . 0 l ) .                 T h e       c o u r t             h e l d :



                            T   h   e t         h   i   r d - p     a r t   y       d e f       e   n d     a n   t ' s         l i a b   i l i t y             t o
                            t   h   e d         e   f   e n d a     n t     m   a   y   b       e     b     a s   e d       o   n a n
                            e   n   t i r       e   l   y d i       f f e   r   e   n t         t   h e     o r   y t       h   a n t     h     e
                            d   e   f e n       d   a   n t ' s       l i   a   b   i l i       t   y       t o     t h     e     p l a   i     n t i f f .
                            S   i   n c e           a     p l a     i n t   i   f   f   m       a   y       c h   o o s     e     t o     s     u e o n e
                            o   r     m o       r   e     d e f     e n d   a   n   t s         w   i t     h o   u t       j   o i n i   n     g
                            o   t   h e r       s   ,     i t       i s     i   r   r e l       e   v a     n t     t h     a   t t h     e
                            p   l   a i n       t   i   f f h       a s     n   o     c l       a   i m       a   g a i     n   s t t     h     e
                            t   h   i r d       -   p   a r t y       d e   f   e   n d a       n   t       o r     h a     s     c h o   s     e n         n o t
                            t   o     a s       s   e   r t o       n e .



I d .     ( c i t a t i o n s                 o m i t t e d ) .                     S e e           a l s o         4     A m e r i c a n               L a w         o f       P r o d u c t s

L i a b i l i t y           3 d ,         §         5 2 : 1 7        ( T i m o t h y                  E .         T r a v e r s           e t         a l .         e d s . ,       3 d     e d .

1 9 8 7 ) .           N o t w i t h s t a n d i n g                         t h e         a b o v e - s t a t e d                     r u l e           a p p l i c a b l e               t o

t h i r d       p a r t y           p r a c t i c e               g e n e r a l l y ,                     t h e         d o c t r i n e               o f       c o m p a r a t i v e

f a u l t       c o n t e m p l a t e s                     t h a t         t h e         a p p o r t i o n m e n t                       o f         f a u l t           i s     l i m i t e d

t o     t h o s e       a g a i n s t                   w h i c h       t h e           p l a i n t i f f                 h a s       a       c a u s e             o f     a c t i o n .

S i n c e       t h e       c l a i m s                 t h a t      T r u c k s t o p s ,                        i n     t h e       p o s t u r e                 o f     a     t h i r d -

p a r t y       p l a i n t i f f ,                     h a s     a g a i n s t                V i t r o            a n d         M i c h a e l ,               i n       t h e

p o s t u r e         o f       t h i r d - p a r t y                   d e f e n d a n t s ,                       a r e         c l a i m s           w h i c h           t h e

p l a i n t i f f           O w e n s               c o u l d        h a v e            a s s e r t e d                 a g a i n s t             V i t r o           a n d



                            c o m p l         a i n t t o b e s e r v e d u p o n a p e r s o n n o t
                            a p a r           t y t o t h e a c t i o n w h o i s o r m a y b e
                            l i a b l         e t o h i m f o r a l l o r p a r t o f t h e
                            p l a i n         t i f f ' s c l a i m a g a i n s t h i m . . . .

T e n n .       R .     C i v .           P .           l 4 . 0 l .




                                                                                              - 1 8 -
M i c h a e l ,       a n      a p p o r t i o n m e n t                   o f       l i a b i l i t y             a m o n g        t h e      f i r s t - p a r t y

d e f e n d a n t       a n d        t h e     t h i r d - p a r t y                     d e f e n d a n t s             t h a t      i s      c o n s i s t e n t

w i t h     p r i n c i p l e s          o f     c o m p a r a t i v e                     f a u l t         c a n       b e      a c c o m p l i s h e d

a c c o r d i n g       t o        t h i r d - p a r t y                 p r o c e e d i n g s               i n     t h i s        c a s e .



                                   L i a b i l i t y           B e t w e e n                J o i n t        T o r t f e a s o r s



                                                                   I .           N e g l i g e n c e



                            T r u c k s t o p s          i n s i s t s                  t h a t      M c I n t y r e             " a b o l i s h e d "         j o i n t

a n d     s e v e r a l        l i a b i l i t y             i n         a l l       c a s e s           " t r i e d       o r      r e t r i e d ,         a f t e r

t h e     M c I n t y r e          d e c i s i o n , "               a n d        t h a t ,          c o n s e q u e n t l y ,               i t s     l i a b i l i t y

i s     l i m i t e d        t o     t h a t     p o r t i o n                o f        t h e       f a u l t       a t t r i b u t a b l e             t o       i t .

T r u c k s t o p s          a l s o     c l a i m s           t h a t            i t      h a s         t h e     r i g h t ,        u n d e r        M c I n t y r e ,

t o     s h o w ,     p u r s u a n t          t o       i t s           a m e n d e d            a n s w e r ,          t h a t      V i t r o        a n d

M i c h a e l       c a u s e d        o r     c o n t r i b u t e d                     t o      t h e      p l a i n t i f f ' s             i n j u r i e s         a n d

r e s u l t i n g       d a m a g e s ,          t h e r e b y                r e d u c i n g              o r     e l i m i n a t i n g             l i a b i l i t y

o n     i t s   p a r t .            V i t r o        a n d          M i c h a e l             a l s o       c o n t e n d          t h a t      M c I n t y r e

a b o l i s h e d       j o i n t        a n d        s e v e r a l               l i a b i l i t y              a n d     t h e      i n c i d e n t a l

r i g h t s     o f     c o n t r i b u t i o n                a n d          i n d e m n i t y .



                            M c I n t y r e          w a s         a n       a c t i o n           i n     n e g l i g e n c e              a g a i n s t      a

s o l e     d e f e n d a n t ;          c o n s e q u e n t l y ,                       t h e       o n l y       a l l o c a t i o n           o f     f a u l t         i n

t h a t     c a s e     w a s        b e t w e e n           t h e         p l a i n t i f f               a n d     t h e        d e f e n d a n t .              A f t e r

r e m a n d i n g       t h e        c a s e     f o r         a         n e w       t r i a l ,           t h e     C o u r t        i n      M c I n t y r e




                                                                                    - 1 9 -
s t a t e d :



                                               W e           r   e   c o g n         i   z e t h a t t o d a                y ' s d          e   c i s i o n
                           a    f    f e     c t s           n   u   m e r o         u   s l e g a l p r i n                c i p l e        s
                           s    u    r r     o u n       d   i   n   g t o           r   t l i t i g a t i o n              .     F o        r     t h e
                           m    o    s t       p a       r   t   ,     h a r         m   o n i z i n g t h e s              e p r i          n   c i p l e s
                           w    i    t h       c o       m   p   a   r a t i         v   e f a u l t m u s t                  a w a i        t
                           a    n    o t     h e r           d   a   y .             H   o w e v e r , w e f                e e l c          o   m p e l l e d
                           t    o      p     r o v       i   d   e     s o m         e     g u i d a n c e t o                t h e          t   r i a l
                           c    o    u r     t s         c   h   a   r g e d             w i t h i m p l e m e              n t i n g            t h i s
                           n    e    w       s y s       t   e   m   .



M c I n t y r e ,          8 3 3             S . W . 2 d                 a t       5 7 .            A s        p a r t     o f       i t s        g u i d a n c e     f o r    t h e

b e n c h        a n d     b a r ,               t h e           C o u r t               d e s c r i b e d             t h a t       d e c i s i o n ' s         e f f e c t     a s

r e n d e r i n g          t h e             d o c t r i n e                   o f         j o i n t           a n d     s e v e r a l            l i a b i l i t y
                               1 1
" o b s o l e t e , "                    s t a t i n g ,



                           [    h ]      a   v   i n     g     t     h  su           a d o p   t    e     d a       r u l e      m o     r   e
                           c    l o      s   e   l y         l i     n  ik     n     g l i     a    b     i l i   t y a n d        f     a   u l t , i t
                           w    o u      l   d     b     e     i     n  oc     n     s i s t   e    n     t t     o s i m u      l t     a   n e o u s l y
                           r    e t      a   i   n       a     r     u  el     ,       j o i   n    t       a n   d s e v e      r a     l
                           l    i a      b   i   l i     t   y ,        hw     i     c h m     a    y       f o   r t u i t o    u s     l   y     i m p o s e
                           a      d      e   g   r e     e     o     f l       i     a b i l   i    t     y t     h a t i s        o     u   t     o f a l l
                           p    r o      p   o   r t     i   o n      t o            f a u l   t    .



I d .   a t        5 8 .             T h e         C o u r t                 f u r t h e r              s t a t e d :



                           [    T    ]   h   e U n i f o r m C o n t r i                                  b   u t i o n A m      o   n   g T o r t -
                           F    e    a   s   o r s A c t , T . C . A .                                    §   § 2 9 - 1 1 -      1   0   1 t o 1 0 6
                           (    1    9   8   0 ) ) , w i l l n o l o n                                    g   e r d e t e r      m   i   n e t h e
                           a    p    p   o   r t i o n m e n t o f l i a                                  b   i l i t y b e      t   w   e e n


            11
            T      h e C o u r t a l s o u s e d t h e                                                  t e r m " o b s          o l e t e " t o i n d i c a t e
t h a t t h        e d o c t r i n e s o f r e m o t e c                                                o n t r i b u t o        r y n e g l i g e n c e a n d l a s t
c l e a r c        h a n c e w e r e s u b s u m e d i n t                                              o t h e d o c            t r i n e o f c o m p a r a t i v e
n e g l i g e      n c e .   M c I n t y r e , 8 3 3 S . W                                              . 2 d a t 5 7            .




                                                                                                   - 2 0 -
                            c o d e f e n d a n t s .



I d .       H o w e v e r ,           i n       r e s p o n s e          t o      a       p e t i t i o n             f o r        a       r e h e a r i n g ,              t h e

C o u r t       s t a t e d         t h a t        f u r t h e r         g u i d a n c e                  r e g a r d i n g             " t h e

a d v i s a b i l i t y             o f      r e t a i n i n g           j o i n t          a n d           s e v e r a l          l i a b i l i t y               i n

c e r t a i n       l i m i t e d            c i r c u m s t a n c e s                .     .         .     s h o u l d          a w a i t         a n

a p p r o p r i a t e           c o n t r o v e r s y . "                   I d .         a t         6 0 .         T h a t        i s s u e         i s

p r e s e n t e d       i n         t h e       c a s e       b e f o r e         t h e           C o u r t .



                            T h e         c o m p a r a t i v e            f a u l t            d e c i s i o n s               r e n d e r e d            t o       d a t e

b y     t h i s     C o u r t         h a v e         d e a l t       p r i m a r i l y                   w i t h     t h e        a l l o c a t i o n                o f

f a u l t       b e t w e e n         t h e        p l a i n t i f f           a n d        t h e           d e f e n d a n t              o r     d e f e n d a n t s .

I n     P e r e z     v .       M c C o n k e y ,             8 7 2      S . W . 2 d              8 9 7       ( T e n n .          1 9 9 4 ) ,           t h e r e          w a s

o n l y     o n e     d e f e n d a n t .                  T h e      c a u s e           o f         a c t i o n         w a s         c o m m o n          l a w

n e g l i g e n c e .               T h e       i s s u e        w a s      w h e t h e r                 a s s u m p t i o n              o f     r i s k         w a s       a n

a b s o l u t e       b a r         t o      t h e      p l a i n t i f f ' s               c h a r g e             o f     n e g l i g e n c e .                     T h e

d e f e n d a n t s          i n      E a t o n         v .      M c L a i n ,            8 9 1           S . W . 2 d       5 8 7          ( T e n n .           1 9 9 4 ) ,

w e r e     h u s b a n d           a n d       w i f e .          T h e       c o m p l a i n t                c h a r g e d              c o m m o n           l a w

n e g l i g e n c e ,           t h e        i s s u e        w a s      t h e        f a c t o r s             t o       b e      c o n s i d e r e d                i n

a s s i g n i n g       f a u l t            t o      t h e      p l a i n t i f f                a n d       t h e       d e f e n d a n t s .                    T h e r e

w a s     n o     d e t e r m i n a t i o n                o f     c o m p e t i n g                  r i g h t s         a n d         l i a b i l i t i e s

b e t w e e n       t h e       d e f e n d a n t s .



                            T h e         f i r s t       o p p o r t u n i t y                 t o       c o n s i d e r              t h e      c o m p e t i n g

i n t e r e s t s       b e t w e e n              t o r t f e a s o r s              w a s           p r e s e n t e d            i n         B e r v o e t s           v .




                                                                                 - 2 1 -
H a r d e     R o l l s           P o n t i a c - O l d s ,           I n c . ,          8 9 1       S . W . 2 d         9 0 5       ( T e n n .           1 9 9 4 ) .

I n     t h a t     c a s e         t h e     t o r t f e a s o r s             w e r e         c h a r g e d          w i t h       s e p a r a t e ,

i n d e p e n d e n t             a c t s     o f     n e g l i g e n c e .                 L i k e          t h e     c a s e       b e f o r e           t h e

C o u r t ,       t h a t         c a s e     w a s     p e n d i n g           w h e n         t h e        d e c i s i o n         i n         M c I n t y r e

w a s     r e n d e r e d .               B e r v o e t s ,       w h o         w a s       a     p a s s e n g e r            i n     a n         a u t o m o b i l e

o p e r a t e d       b y         J a c k s o n ,       w a s     i n j u r e d             w h e n          t h e     v e h i c l e             w a s

w r e c k e d .         B e r v o e t s             s u e d     J a c k s o n            a n d       t h e       o w n e r s         o f         t h e

v e h i c l e ,       w h o ,         i n     t u r n ,       f i l e d         a   t h i r d - p a r t y                c l a i m           f o r

c o n t r i b u t i o n             a g a i n s t       A d a n a c ,           I n c . ,         a l l e g i n g            t h a t         t h e       t h i r d -

p a r t y     d e f e n d a n t             c a u s e d       t h e     a c c i d e n t              b y       u n l a w f u l l y               s e r v i n g

a l c o h o l i c       d r i n k s           t o     J a c k s o n ,           w h o       w a s        a     m i n o r .           J a c k s o n            a n d

h i s     l i a b i l i t y           i n s u r a n c e         c a r r i e r            e n t e r e d           i n t o       a     s e t t l e m e n t

a g r e e m e n t       w i t h           B e r v o e t s ,       i n         w h i c h         B e r v o e t s          r e l e a s e d              h i s

c l a i m s       a g a i n s t           a l l     p a r t i e s .             J a c k s o n ' s              i n s u r e r         t h e n          p u r s u e d      a

c l a i m     a g a i n s t           A d a n a c       f o r     c o n t r i b u t i o n .



                            F o l l o w i n g         t h e     r e l e a s e             o f       t h e      d e c i s i o n             i n       M c I n t y r e ,

A d a n a c       m o v e d         t o     d i s m i s s       J a c k s o n ' s               c l a i m        f o r       c o n t r i b u t i o n               o n

t h e     g r o u n d           t h a t     M c I n t y r e       a b o l i s h e d               j o i n t          a n d     s e v e r a l

l i a b i l i t y       a n d         t h e       i n c i d e n t a l           r i g h t         t o        c o n t r i b u t i o n .                   T h e

C o u r t     r e j e c t e d             A d a n a c ' s       i n t e r p r e t a t i o n                    o f     t h e       o p i n i o n           i n

M c I n t y r e ,       s t a t i n g :



                            [   O ] u r s t a t e m e n t s               i   n M c I n t y             r e w i t h r e g a r d
                            t   o t h e e f f e c t o f                   o   u r a d o p t             i o n o f a
                            s   c h e m e o f c o m p a r a               t   i v e f a u l             t o n t h e
                            r   e m e d y o f c o n t r i b               u   t i o n m a k             e i t c l e a r




                                                                               - 2 2 -
                              t h a t w e d i d n o t i n t e n d                                                      t o d e p r i v e
                              l i t i g a n t s o f t h e r i g h t                                                    t o p u r s u e a                               c l a i m
                              f o r c o n t r i b u t i o n i n a n                                                    a p p r o p r i a t e                           c a s e :



I d .     a t     9 0 7 .            S i n c e                      t h e r e               i s     n o            r i g h t            o f        c o n t r i b u t i o n                         a m o n g

t o r t f e a s o r s            w h o               a r e               n o t         j o i n t l y                 l i a b l e ,                 t h e          C o u r t            r e c o g n i z e d

t h a t     t h e       r i g h t               t o            c o n t r i b u t i o n                             w o u l d            b e        u t i l i z e d                i n         s o m e

s i t u a t i o n s            t o         r e s o l v e                        t h e         r i g h t s              a n d            l i a b i l i t i e s                     o f

t o r t f e a s o r s            j o i n t l y                           a n d         s e v e r a l l y                 l i a b l e                  t o         o t h e r s .                    I n

e x p l a n a t i o n            o f            w h y               t h e r e               w a s        n o         r i g h t               t o      c o n t r i b u t i o n                        i n

B e r v o e t s ,         t h e            C o u r t                     q u o t e d              f r o m            M c I n t y r e :



                                       [    B    ] e       c    a    u s    e      a         p a r t i         c u l a    r         d    e f e       n d    a n    t   w i       l l
                                       h    e    n c       e    f    o r    t h         b    e l i a           b l e      o    n    l    y   f       o r      t    h e
                                       p    e    r c       e    n    t a    g e         o    f a p             l a i n    t    i    f    f ' s         d    a m    a g e s
                                       o    c    c a       s    i    o n    e d         b    y t h a           t   d e    f    e    n    d a n       t '    s      n e g l       i g    e n    c e ,
                                       s    i    t u       a    t    i o    n s         w    h e r e           a   d e    f    e    n    d a n       t      h a    s   p a       i d      m    o r e
                                       t    h    a n            h    i s      "    s    h    a r e "           o f a           j    u    d g m       e n    t      w i l l         n    o
                                       l    o    n g       e    r      a    r i    s    e    , a n d             t h e    r    e    f    o r e         t    h e      U n i       f o    r m
                                       C    o    n t       r    i    b u    t i    o    n      A m o n         g T o      r    t    f    e a s       o r    s      A c t ,         T    . C    . A .
                                       §    §      2       9    -    1 1    - 1    0    1    - - 1 0 6           ( 1 9    8    0    )      w i       l l      n    o l o         n g    e r
                                       d    e    t e       r    m    i n    e      t    h    e a p p           o r t i    o    n    m    e n t         o    f      l i a b       i l    i t    y
                                       b    e    t w       e    e    n      c o    d    e    f e n d a         n t s .



I d .     ( e m p h a s i s                i n         o r i g i n a l )                          ( q u o t i n g                  M c I n t y r e ,                     8 3 3         S . W . 2 d             a t

5 8 ) .         T h e     C o u r t                  i n            B e r v o e t s                 m a d e            c l e a r               t h a t            T e n n .            C o d e           A n n .       §

2 9 - 1 1 - 1 0 3 ( 1 ) ,                  w h i c h                     p r o v i d e s                 t h a t         t o r t f e a s o r s '                           " r e l a t i v e

d e g r e e s       o f        f a u l t               s h a l l                  n o t           b e      c o n s i d e r e d "                           i n         d e t e r m i n i n g                   t h e

p r o     r a t a       s h a r e s                  o f            l i a b i l i t y ,                    i s         n o t            c o n s i s t e n t                  w i t h               t h e

d o c t r i n e         o f      c o m p a r a t i v e                                 f a u l t ,                 w h i c h            i m p o s e s                  l i a b i l i t y                 i n

d i r e c t       r e l a t i o n                    t o            f a u l t .                   T h e            h o l d i n g               i n         B e r v o e t s               w a s           t h a t




                                                                                                        - 2 3 -
u n d e r     c o m p a r a t i v e               f a u l t ,          J a c k s o n        a n d          A d a n a c ,              I n c .            w e r e       n o t

j o i n t l y       a n d       s e v e r a l l y           l i a b l e         t o      t h e         p l a i n t i f f ,                    b u t ,        J a c k s o n ,

w h o     h a d     p a i d         t h e      p l a i n t i f f s '            d a m a g e s              i n        f u l l ,         w o u l d            b e

a l l o w e d ,       i n       t h a t        t r a n s i t i o n a l             c a s e ,           t o       a s s e r t            a         c l a i m         f o r

c o n t r i b u t i o n             a g a i n s t         A d a n a c ,         I n c .         s o        t h a t           l i a b i l i t y               w o u l d           b e

a s s e s s e d ,       a s         e x p l a i n e d           o n      p e t i t i o n           t o         r e h e a r ,            a c c o r d i n g                  t o

" t h e     p e r c e n t a g e             o f     f a u l t          a t t r i b u t a b l e                 t o      e a c h         o f         t h e

d e f e n d a n t s . "



                            H a d      t h e      p l a i n t i f f ' s               c a u s e          o f         a c t i o n            i n         B e r v o e t s

a r i s e n       s u b s e q u e n t             t o     t h e        a d o p t i o n          o f        c o m p a r a t i v e                    f a u l t ,

J a c k s o n ,       i n       a n     e f f o r t         t o        r e d u c e       t h e         e x t e n t             o f      h i s            l i a b i l i t y ,

w o u l d     h a v e        a l l e g e d          i n     h i s        a n s w e r        t h a t            A d a n a c ,            I n c .            c a u s e d           o r

c o n t r i b u t e d           t o     t h e       d a m a g e s ,          a n d       t h e         p l a i n t i f f ,                    o n        p a i n       o f

r e c o v e r i n g          l e s s        t h a n       f u l l        d a m a g e s ,           w o u l d            h a v e         a m e n d e d               h i s

c o m p l a i n t       p u r s u a n t             t o     S e c t i o n          2 0 - 1 - 1 1 9               t o         a s s e r t            a      c l a i m

a g a i n s t       A d a n a c ,           I n c .         T h u s ,        t h e       p u r p o s e                o f      c o m p a r a t i v e                   f a u l t ,

t h e     a s s e s s m e n t           o f       l i a b i l i t y          i n       p r o p o r t i o n                   t o      f a u l t ,            w o u l d

h a v e     b e e n     a c c o m p l i s h e d                 w i t h o u t          t h e       p r o c e e d i n g                  t o         e n f o r c e

c o n t r i b u t i o n ,             w h i c h         w a s     m a d e       n e c e s s a r y                i n         B e r v o e t s               b e c a u s e

t h e     t i m e     w i t h i n           w h i c h       t h e        p l a i n t i f f             c o u l d             a s s e r t            a      c l a i m

a g a i n s t       A d a n a c ,           I n c .       d i r e c t l y          h a d        e x p i r e d                w h e n          M c I n t y r e              w a s

d e c i d e d .



                            P r o c e d u r a l l y ,                 B e r v o e t s          a n d         t h e          c a s e         b e f o r e            t h e




                                                                              - 2 4 -
C o u r t       a r e     s i m i l a r .                  I n     b o t h           c a s e s ,         t h e        p l a i n t i f f           s u e d      a

d e f e n d a n t         o n     a     c h a r g e              o f     n e g l i g e n c e ,                 a n d         t h e     d e f e n d a n t            f i l e d

a     t h i r d - p a r t y           a c t i o n            a g a i n s t             o t h e r s          a s s e r t i n g             a     s e p a r a t e ,

i n d e p e n d e n t           a c t       o f        n e g l i g e n c e .                    I n      n e i t h e r           c a s e        h a d     t h e

p l a i n t i f f         a s s e r t e d              a     c l a i m           d i r e c t l y            a g a i n s t            t h e      t h i r d - p a r t y

d e f e n d a n t .             T h e       m a i n          d i f f e r e n c e                i n      t h e        t w o      c a s e s        i s     t h a t          i n

B e r v o e t s ,         t h e       p l a i n t i f f                h a d ,         b y      s e t t l e m e n t              w i t h        t h e

d e f e n d a n t s ,           r e c o v e r e d                h i s        d a m a g e s           i n      f u l l ,         w h i l e ,        i n      t h e

p r e s e n t       c a s e ,         t h e       i s s u e            o f       t h e       d e f e n d a n t ' s               l i a b i l i t y           t o       t h e

p l a i n t i f f         h a d       n o t       b e e n          r e s o l v e d              w h e n        M c I n t y r e            w a s     d e c i d e d .

T h e     d e f e n d a n t s           i n       B e r v o e t s                w e r e        c h a r g e d             w i t h      s e p a r a t e ,

i n d e p e n d e n t           a c t s         o f        n e g l i g e n c e ,                a n d       u n d e r          c o m p a r a t i v e           f a u l t

w o u l d       n o t     b e     j o i n t l y              l i a b l e .                C o n t r i b u t i o n                w a s        u t i l i z e d          s o

t h a t       l i a b i l i t y         f o r          d a m a g e s             c o u l d         b e      a p p o r t i o n e d               b e t w e e n          t h e

d e f e n d a n t s         o n       t h e       b a s i s            o f       t h e i r         r e l a t i v e             f a u l t .



                          V o l z         v .         L e d e s ,            8 9 5       S . W . 2 d          6 7 7         ( T e n n .        1 9 9 5 ) ,         w a s         a

m e d i c a l       m a l p r a c t i c e                  c a s e       i n         w h i c h        t h e       j u r y        a t t r i b u t e d           1 0

p e r c e n t       o f     t h e       f a u l t            t o       t h e         p l a i n t i f f ,              4 5      p e r c e n t        t o      t h e

p h y s i c i a n - d e f e n d a n t ,                      a n d       4 5         p e r c e n t          t o       a      n o n - p a r t y          p h y s i c i a n .

A s     i n     B e r v o e t s ,           e a c h          t o r t f e a s o r                w a s       c h a r g e d            w i t h      s e p a r a t e ,

i n d e p e n d e n t           a c t s         o f        n e g l i g e n c e .                   T h e       d e c i s i o n            w a s     t h a t         f a u l t

b e     a t t r i b u t e d           a g a i n s t              e a c h         t o r t f e a s o r              s e p a r a t e l y ,             e v e n         t h o u g h

o n e     t o r t f e a s o r           w a s          n o t       a     p a r t y           t o      t h e       s u i t .




                                                                                      - 2 5 -
                            T h e s e          c o m p a r a t i v e                 f a u l t       c a s e s            d e c i d e d         b y       t h e       C o u r t

e s t a b l i s h         t h a t ,        i n      a l l         c a s e s           o f      n e g l i g e n c e               i n        w h i c h         t h e

p l a i n t i f f         i s      e n t i t l e d              t o     r e c o v e r            d a m a g e s ,              l i a b i l i t y               f o r

d a m a g e s       w i l l        b e     r e d u c e d              i n      p r o p o r t i o n                t o      t h e        d a m a g e s

a t t r i b u t a b l e            t o     t h e          p l a i n t i f f ' s                f a u l t .              T h e      d e c i s i o n s                a l s o

e s t a b l i s h         t h a t        w h e r e            t h e     s e p a r a t e ,              i n d e p e n d e n t                  n e g l i g e n t             a c t s

o f     m o r e     t h a n        o n e        t o r t f e a s o r              c o m b i n e              t o     c a u s e           a     s i n g l e ,

i n d i v i s i b l e           i n j u r y ,             e a c h       t o r t f e a s o r                 w i l l        b e     l i a b l e           o n l y         f o r

t h a t     p r o p o r t i o n            o f      t h e         d a m a g e s             a t t r i b u t a b l e                t o        i t s      f a u l t .             A s

t o     t h o s e       t o r t f e a s o r s ,                 l i a b i l i t y              i s     n o t        j o i n t           a n d     s e v e r a l             b u t

s e v e r a l       o n l y ,        e v e n        t h o u g h              t w o      o r      m o r e          t o r t f e a s o r s                a r e        j o i n e d

i n     t h e     s a m e       a c t i o n .



                            H o w e v e r ,             a s     i n         B e r v o e t s ,              f a i r n e s s             d e m a n d s           t h a t

c o n t r i b u t i o n            b e     a l l o w e d              i n      t h i s         c a s e .            T r u c k s t o p s '                t h i r d -

p a r t y       c l a i m       a g a i n s t             V i t r o          a n d      M i c h a e l             f o r       c o n t r i b u t i o n                 b a s e d

o n     a l l e g a t i o n s            o f      n e g l i g e n c e                 w i l l        b e      a p p o r t i o n e d               a c c o r d i n g              t o

t h e     p e r c e n t a g e            o f      f a u l t           a t t r i b u t a b l e                 t o       e a c h         o f     t h e

t o r t f e a s o r s .              T h e        p o l i c y           c o n s i d e r a t i o n                   t h a t        T e n n e s s e e                n o t

" a b a n d o n         t o t a l l y           o u r         f a u l t - b a s e d              t o r t          s y s t e m "             w h i c h         w a s      t h e

b a s i s       f o r     r e j e c t i n g               p u r e       c o m p a r a t i v e                 f a u l t          i n        f a v o r         o f     t h e

" 4 9     p e r c e n t "          r u l e ,        M c I n t y r e ,                 8 3 3      S . W . 2 d            a t      5 7 , i s            n o t

a p p l i c a b l e          t o     t h e        a p p o r t i o n m e n t                    o f     l i a b i l i t y                a m o n g




                                                                                     - 2 6 -
                                            1 2
t o r t f e a s o r s .                                     T h i s         i s         c o n s i s t e n t                  w i t h             t h e       d e c i s i o n             i n

B e r v o e t s                    t h a t            " [ t h e         j u r y ]              s h a l l           p r o c e e d                  t o      d e t e r m i n e               t h e

p e r c e n t a g e                       o f         f a u l t         a t t r i b u t a b l e                        t o        e a c h            o f      t h e         d e f e n d a n t s ,

a n d         c o n t r i b u t i o n                           w i l l           b e      o r d e r e d               a c c o r d i n g l y . "                            B e r v o e t s ,              8 9 1

S . W . 2 d                a t       9 0 8 .                 A l l o w i n g               t h e        c l a i m             f o r          c o n t r i b u t i o n                  w i l l

a c c o m p l i s h                       t h e         s a m e         e q u i t a b l e                 r e s u l t s                    i n       t h i s         c a s e       t h a t           w o u l d

b e         a c c o m p l i s h e d                          i f      t h e         r i g h t s           a n d          l i a b i l i t i e s                       o f      a l l        o f       t h e

p a r t i e s                  c o u l d              b e       d e t e r m i n e d                a c c o r d i n g                       t o       t h e       p r i n c i p l e s

a n n o u n c e d                    i n          M c I n t y r e                 a n d        p r o v i d e d                i n          S e c t i o n             2 0 - 1 - 1 1 9 .



                                                             I I .            S t r i c t          L i a b i l i t y                       i n       T o r t



                                         W h i t e h e a d                  v .         T o y o t a           M o t o r               C o r p . ,            8 9 7         S . W . 2 d           6 8 4

( T e n n .                1 9 9 5 ) ,                w a s        t h e          C o u r t ' s           f i r s t               c o m p a r a t i v e                     f a u l t          c a s e

i n v o l v i n g                    a      p r o d u c t s                   l i a b i l i t y                a c t i o n                 b a s e d          o n      s t r i c t

l i a b i l i t y                    i n          t o r t .             T h e            C o u r t        h e l d             t h a t             i n      T e n n e s s e e ,                 a s       i n

t h e         m a j o r i t y                     o f        o t h e r            j u r i s d i c t i o n s ,                          c o m p a r a t i v e                  n e g l i g e n c e

a p p l i e s                  t o        p r o d u c t s               l i a b i l i t y                 a c t i o n s                    b a s e d          o n      s t r i c t

l i a b i l i t y                    i n          t o r t .             I d .            a t     6 9 1 .               W h i t e h e a d                   w a s       a      f e d e r a l              c a s e

i n         w h i c h              t h e          U n i t e d           S t a t e s              D i s t r i c t                  C o u r t ,              p u r s u a n t            t o         R u l e




                  12
                       U   n   d   e r      a         " p u     r e     c     o m   p a r a      t i    v e        f   a u    l   t    "     a n a l y        s i    s , t h       e       c o -
d   e   f   e n   d    a   n   t     m    a y         r e c     o v e   r       e   v e n        i f      h    i   s     n    e   g    l   i g e n c e          i    s g r e       a t     e r t h a n
t   h   e     n   e    g   l   i   g e    n c     e     o f       t h   e       o   t h e r        t    o r    t   f   e a    s   o    r   s .     L i        a b    i l i t y       i     s
a   p   p   o r   t    i   o   n   e d      s     o   l e l     y b     a     s e   d   o n        t    h e        p   e r    c   e    n   t a g e o          f      c a u s a     l
n   e   g   l i   g    e   n   c   e ,      o     r     f a     u l t   ,       C   f . M        c I    n t    y   r   e ,        8    3   3 S . W .          2 d      a t 5       7 ;       1       J . D .
L   e   e     &        B   a   r   r y      A     .     L i     n d a   h     l ,     M o d      e r    n      T   o   r t        L    a   w , § 1            2 .    0 6 ( r       e v     ' d       e d .
1   9   9   4 )   ;        C   o   m p    a r     a   t i v     e N     e     g l   i g e n      c e    / F    a   u   l t    ,        1     P r o d .          L    i a b .       R e     p .       ( C C H )
¶       3   0 3   0        (   A   p r    .       1   9 9 4     ) .




                                                                                                       - 2 7 -
2 3 ,     R u l e s       o f            t h e      S u p r e m e                 C o u r t ,               c e r t i f i e d                t o       t h i s       C o u r t     t h e

q u e s t i o n         o f           w h e t h e r             t h e           a f f i r m a t i v e                   d e f e n s e              o f       c o m p a r a t i v e

n e g l i g e n c e               c a n       b e      r a i s e d                i n         a         p r o d u c t s          l i a b i l i t y                 a c t i o n     b a s e d

o n     s t r i c t       l i a b i l i t y                     i n           t o r t .                 T h e     C o u r t         r e c o g n i z e d                t h a t     p r i o r

t o     t h e     a d o p t i o n                o f      c o m p a r a t i v e                           f a u l t       i n       T e n n e s s e e

c o n t r i b u t o r y                  n e g l i g e n c e                    w a s         n o t         a     d e f e n s e              t o       a n     a c t i o n       b a s e d

o n     s t r i c t       l i a b i l i t y                     i n           t o r t ,             W h i t e h e a d            v .         T o y o t a           M o t o r     C o r p . ,

8 9 7     S . W . 2 d             a t      6 8 8 ,        s e e               E l l i t h o r p e                 v .     F o r d            M o t o r         C o . ,     5 0 3

S . W . 2 d       5 1 6           ( T e n n .          1 9 7 3 ) .                    H o w e v e r ,               a n s w e r i n g                  t h e       c e r t i f i e d

q u e s t i o n         i n           t h e      a f f i r m a t i v e ,                            t h e       C o u r t        s t a t e d :



                                              T h e         c   o     n   d   u c t       t       h a   t l e     a d s         t o      s   t r i       c t
                              p   r     o d u c t s         l   i     a   b   i l i     t y         i   n v o l   v e s         f a u    l   t ,         a s
                              t   h     e w o r d           "   f     a   u   l t "       i       s     c o m m   o n l y         u n    d   e r s       t o o d .
                              S   e     e g e n e        r  a   l     l   y     W i     l l       i a   m C .       P o w       e r s    ,     T h       e
                              P   e     r s i s t e      n  c   e         o   f F       a u       l t     i n     P r o d       u c t    s
                              L   i     a b i l i t      y  ,  6          l     T e     x .         L   . R e     v . 7         7 7      (   1 9   8     3 ) .
                              I   n       k e e p i      n  g  w          i   t h       t h       e     p r i n   c i p l       e o      f     l   i     n k i n g
                              l   i     a b i l i t      y w i            t   h f       a u       l t   , a       p l a i       n t i    f   f '   s
                              a   b     i l i t y        t o r            e   c o v     e r         i   n a       s t r i       c t      p   r o   d     u c t s
                              l   i     a b i l i t      y c a            s   e s       h o       u l   d n o     t b e           u n    a   f f   e     c t e d
                              b   y       t h e e        x t e n          t     t o       w       h i   c h h     i s i         n j u    r   i e   s
                              r   e     s u l t f        r o m            h   i s       o w       n     f a u l   t .



W h i t e h e a d         v .            T o y o t a            M o t o r             C o r p . ,               8 9 7     S . W . 2 d              a t       6 9 3 .

A f t e r       r e v i e w i n g                t h e          h i s t o r y                 o f         s t r i c t       l i a b i l i t y                  i n     T e n n e s s e e ,

t h e     C o u r t       f o u n d              t h a t            r e d u c i n g                     t h e     p l a i n t i f f ' s                   r e c o v e r y        b y     t h e

p r o p o r t i o n               o f      d a m a g e s                  a t t r i b u t a b l e                   t o     t h e            p l a i n t i f f ' s             f a u l t

w o u l d       n o t     d e f e a t               t h e           p r i n c i p a l                     r e a s o n s          f o r         t h e         a d o p t i o n       o f

s t r i c t       l i a b i l i t y :




                                                                                                  - 2 8 -
                               (   1   )           t   o         e n c      o   u r       a g e g r e             a   t   e     r   c a r e i                n t h e
                               m   a   n   u       f   a       c t u r      e     o       f p r o d u             c   t   s       t h a t a r                e
                               d   i   s   t       r   i       b u t e      d     t       o t h e p               u   b   l     i c , a n d                  ( 2 ) t o
                               r   e   l   i       e   v       e i n        j   u r       e d c o n s             u   m   e     r s f r o m                  t h e
                               b   u   r   d       e   n         o f        p   r o       v i n g n e             g   l   i     g e n c e o n                  a
                               m   a   n   u       f   a       c t u r      e   r '       s p a r t .



I d .         a t    6 9 3 .



                               A l t h o u g h                          t h e r e                  w e r e        t w o             d e f e n d a n t s                     i n       W h i t e h e a d ,

t h e         m a n u f a c t u r e r                           a n d           t h e          s e l l e r                o f        t h e       p r o d u c t                    a l l e g e d           t o     b e

d e f e c t i v e           a n d              u n r e a s o n a b l y                                  d a n g e r o u s ,                  t h e            i s s u e               p r e s e n t e d           t o

t h e         C o u r t     r e l a t e d                         o n l y             t o           t h e       a p p o r t i o n m e n t                             o f         d a m a g e s

b e t w e e n          t h e           p l a i n t i f f                          a n d             t h e       d e f e n d a n t s .                             W h i t e h e a d                 d i d       n o t

a d d r e s s          t h e           i s s u e                  p r e s e n t l y                       b e f o r e                t h e       C o u r t ,                  t h e         r i g h t s         a n d

l i a b i l i t i e s                  b e t w e e n                     m u l t i p l e                      d e f e n d a n t s                    i n          a     s t r i c t             l i a b i l i t y

a c t i o n .             T h i s              c a s e                i s         t h e             " a p p r o p r i a t e                      c o n t r o v e r s y , "

M c I n t y r e ,           8 3 3              S . W . 2 d                      a t        6 0 ,          f o r           t h e        C o u r t              t o       a d d r e s s               " t h e

a d v i s a b i l i t y                    o f             r e t a i n i n g                        j o i n t             a n d        s e v e r a l                  l i a b i l i t y , "                 i d . ,

f o r         d e f e n d a n t s                      i n        t h e           c h a i n               o f         d i s t r i b u t i o n                         o f         a     p r o d u c t           w h o
                                                                                                                                                                                                    1 3
a r e         l i a b l e          u p o n                 a      t h e o r y                  o f        s t r i c t                l i a b i l i t y                  i n           t o r t .


                13
                  T h e     C o u r            t         h a      s     n o t         ,        a    s     s t a       t e d i          n     t   h   e        d   i
                                                                                                                                                                  s     s e n         t ,
d   i s   a   p p r o v   e d o f                      t h e          d o c t         r    i   n    e     o f         j o i n t          a   n   d       s    e   v
                                                                                                                                                                  e     r a l           l   i a b   i l i t y i n
a     g   e   n e r a l     s e n s            e       ; s        e   e i n           f    r   a        p . _         _ _ _ _          [ s   l   i   p        o   p
                                                                                                                                                                  .       d i         s s   e n t     a t p .
2   ] ;       i t h a     s d i s              a       p p r      o   v e d           j    o   i    n   t a n         d s e v          e r   a   l       l    i   a
                                                                                                                                                                  b     i l i         t y     i n     a
p   a r   t   i c u l a   r s e n              s       e ,        t   h a t           i    s   ,        w h e r       e t h e            d   e   f   e   n    d   a
                                                                                                                                                                  n     t s           w e   r e     c h a r g e d
w   i t   h     s e p a   r a t e ,                    i n d      e   p e n d         e    n   t        a c t s         o f n          e g   l   i   g   e    n   c
                                                                                                                                                                  e     .             T h   i s
p   a r   t   i c u l a   r l i m              i       t a t      i   o n o           n        j    o   i n t         a n d s          e v   e   r   a   l        l
                                                                                                                                                                  i     a b i         l i   t y     w a s t h e
b   a s   i   s f o r       t h e              C       o u r      t   ' s d           e c      i    s   i o n s         i n B          e r   v   o   e   t    s v       . H           a r   d e     R a l l s
P   o n   t   i a c - O   l d s ,              I       n c .          8 9 1           S .      W    .   2 d a         t 9 0 5          ;     W   h   i   t    e h e     a d           v .     T o   y o t a
M   o t   o   r C o r     p . , 8              9       7 S        .   W . 2 d           a      t        6 8 4 ;         a n d          V o   l   z       v    . L       e d e         s ,     8 9   5 S . W . 2 d
a   t     6   7 7 .       J o i n t                    a n d          s e v e         r a      l        l i a b       i l i t y          n   e   e   d        n o t       b e
"   r e   s   u r r e c   t e d , "                    s e e          i n f r         a        p    .     _ _ _       _ _ ( d          i s   s   e   n t      ) ,       [ s l         i p     o p .




                                                                                                             - 2 9 -
                            S t r i c t                     l i a b i l i t y                    i n          t o r t           i s       r e c o g n i z e d                   a s       a       c a u s e

o f     a c t i o n     i n             t h e             T e n n e s s e e                      P r o d u c t s                  L i a b i l i t y                  A c t        o f         1 9 7 8 .

T e n n .     C o d e           A n n .               § §       2 9 - 2 8 - 1 0 l                       t o         2 9 - 2 9 - 1 0 8                   ( 1 9 8 0         a n d         S u p p .

1 9 9 4 ) .       U n d e r                 T e n n .               C o d e                A n n .        §         2 9 - 2 8 - 1 0 5 ( a )                       ( 1 9 8 0 ) ,               a

m a n u f a c t u r e r                 o r           s e l l e r                o f         a     p r o d u c t                  m a y          b e       l i a b l e            f o r           " i n j u r y

t o     p e r s o n     o r             p r o p e r t y                        c a u s e d              b y         t h e         p r o d u c t               [ i f ]          t h e          p r o d u c t

i s     d e t e r m i n e d                 t o           b e       i n          a         d e f e c t i v e                   c o n d i t i o n                  o r     u n r e a s o n a b l y

d a n g e r o u s       a t             t h e             t i m e              i t         l e f t        t h e             c o n t r o l               o f       t h e        m a n u f a c t u r e r

o r     s e l l e r . "                 P r o o f               o f            n e g l i g e n c e                      o n       t h e          p a r t          o f     t h e

m a n u f a c t u r e r                 o r           s e l l e r                i s         n o t        r e q u i r e d .                      F o r d          M o t o r           C o .         v .

E a d s ,     2 2 4     T e n n .                     4 7 3 ,         4 5 7                S . W . 2 d              2 8 ,         3 0       ( 1 9 7 0 ) ;               R e s t a t e m e n t

( S e c o n d )       o f           T o r t s ,                 §     4 0 2 A ,                  c m t .            m       ( 1 9 6 5 ) .                  T h e        p o l i c y               r e a s o n s

f o r     i m p o s i n g               s t r i c t                 l i a b i l i t y                     w e r e              r e v i e w e d                b y       t h e         C o u r t           i n

W h i t e h e a d :



                            "   W   e   i         m   p     o
                                                          s e d                s t     r  i c t         l i     a b     i     l i t y        a   g     a i n s      t t h e
                            m   a   n   u
                                        f         a   c     t
                                                          u r e           r       a    n  d i n             f   a v     o     r o f          t   h     e u s        e r o r
                            c   o   n   s
                                        u         m   e     r
                                                            i n                o r     d  e r t         o       r e     l     i e v e        i   n     j u r e      d
                            c   o   n   s
                                        u         m   e     r
                                                          s '             f    r o     m    p r o       b l     e m     s        o f       p r    o     o f
                            i   n   h   e
                                        r         e   n     t
                                                            i n                p u     r  s u i n       g       n e     g     l i g e     n c    e        . .          .
                            a   n   d   w         a   r     r
                                                          a n t           y       .       . .           r e     m e     d     i e s       .      .        . '          A s
                            w   e     h a         v   e   n o t           e    d ,        w e s         o u     g h     t       t o       p l    a     c e t        h e
                            b   u   r d e         n     o f l             o    s s        o n m         a n     u f     a     c t u r     e r    s        r a t     h e r
                            t   h   a n           '   i n j u r           e    d       p e r s o        n s       w     h     o a r       e       p     o w e r      l e s s
                            t   o     p r         o   t e c t              t    h e     m s e l v         e s   . '     "



W h i t e h e a d       v .             T o y o t a                 M o t o r                C o r p . ,                8 9 7         S . W . 2 d             a t       6 9 1         ( q u o t i n g

f r o m     D a l y     v .             G e n e r a l                 M o t o r s                  C o r p . ,                 5 7 5        P . 2 d           1 1 6 2 ,           1 1 6 7 - 6 9



d i s s e n t     a t p . 5 ] , b e c a u s e i t h a s c o n t i n u e d                                                                                  t o b e a n i n t e g r a l
p a r t o f       t h e l a w , e x c e p t w h e r e s p e c i f i c a l l y                                                                              a b r o g a t e d .




                                                                                                       - 3 0 -
( 1 9 7 8 ) )     ( e m p h a s i s                   i n         o r i g i n a l ) .                     T h e           C o u r t           r e c o g n i z e d             t h a t     i n

a p p l y i n g       c o m p a r a t i v e                       n e g l i g e n c e                   p r i n c i p l e s                   t o        a c t i o n s        b a s e d

o n     s t r i c t     l i a b i l i t y ,



                          [   t   ] h e   r   e       i     s     s t i     l   l       n o r         e q u i r e m e             n   t t h         a   t
                          n   e   g l i   g   e   n   c     e     o n       t   h e       p a r       t o f a m                   a   n u f a       c   t u r e r
                          b   e     p r   o   v   e   d     ,     o n l     y     t     h a t         t h e m a n u               f   a c t u       r   e r
                          d   i   s t r   i   b   u   t     e d     a       d   e f     e c t i       v e o r u n                 r   e a s o       n   a b l y
                          d   a   n g e   r   o   u   s       p   r o d     u   c t     .



I d .     a t   6 9 3 .



                              P r o c e d u r a l l y ,                         a       p l a i n t i f f                 i n         a     s t r i c t           l i a b i l i t y

a c t i o n     m u s t           s a t i s f y               o n e       o f           t h e         c o n d i t i o n s                   s e t        f o r t h      i n     §   2 9 -

2 8 - 1 0 6 ( b )       ( S u p p .               1 9 9 4 ) ,             w h i c h               p r o v i d e s :



                          N   o     p r o d u         c t         l i a     b   i   l   i   t y     a c t   i     o   n       a s         d e f     i   n e d
                          i   n     § 2 9 -           2 8 -       1 0 2     (   6   )   ,     w   h e n     b     a   s   e   d o         n t       h   e
                          d   o   c t r i n e           o f         s t     r   i   c   t     l   i a b i   l     i   t   y     i n         t o     r   t
                          s   h   a l l b e             c o       m m e     n   c   e   d     o   r   m a   i     n   t   a   i n e       d a       g   a i n s t
                          a   n   y s e l l           e r         o f       a       p   r   o d   u c t     w     h   i   c   h i         s a       l   l e g e d
                          t   o     c o n t a         i n         o r       p   o   s   s   e s   s   a     d     e   f   e   c t i       v e
                          c   o   n d i t i o         n u         n r e     a   s   o   n   a b   l y d     a     n   g   e   r o u       s t       o     t h e
                          b   u   y e r , u           s e r         o r         c   o   n   s u   m e r     u     n   l   e   s s         t h e
                          s   e   l l e r i           s a         l s o         t   h   e     m   a n u f   a     c   t   u   r e r         o f         t h e
                          p   r   o d u c t           o r         t h e         m   a   n   u f   a c t u   r     e   r       o f         t h e         p a r t
                          t   h   e r e o f           c l a       i m e     d       t   o     b   e   d e   f     e
                                                                                                                  t   c       i v e       , o       r
                          u   n   l e s s t           h e         m a n     u   f   a   c   t u   r e r     o     f
                                                                                                                  t           h e         p r o     d u c t
                          o   r     p a r t           i n         q u e     s   t   i   o   n     s h a l   l   n o           t b         e s       u b j e c t
                          t   o     s e r v i         c e         o f       p   r   o   c   e s   s   i n     t h e             s t       a t e       o f
                          T   e   n n e s s e         e o         r s       e   r   v   i   c e     c a n   n o t             b e         s e c     u r e d
                          b   y     t h e l           o n g       - a r     m       s   t   a t   u t e s     o f             T e n       n e s     s e e o r
                          u   n   l e s s s           u c h         m a     n   u   f   a   c t   u r e r     h a s             b e       e n
                          j   u   d i c i a l         l y         d e c     l   a   r   e   d     i n s o   l v e n           t .



A     p r i m a r y     p u r p o s e                 o f         t h i s           s e c t i o n           i s           " t o           e n s u r e         t h a t     a n




                                                                                            - 3 1 -
i n j u r e d              c o n s u m e r            m a y         m a i n t a i n             a       s t r i c t         l i a b i l i t y          a c t i o n

a g a i n s t              w h o m e v e r            i s       m o s t          l i k e l y            t o     c o m p e n s a t e            h i m     f o r       h i s

i n j u r i e s . "                     S e a l       v .       S e a r s ,            R o e b u c k            a n d       C o . ,        I n c . ,     6 8 8       F .

S u p p .            l 2 5 2 ,          l 2 5 3       ( E . D .           T e n n .           l 9 8 8 ) .             W h e n       t h e      m a n u f a c t u r e r             i s

n o t         a m e n a b l e             t o     s e r v i c e             o f        p r o c e s s            o r     i s       i n s o l v e n t ,          a n

i n j u r e d              c o n s u m e r            c a n         a s s e r t          l i a b i l i t y              a g a i n s t          t h e     " f a u l t l e s s "

s e l l e r .                I f ,        u n d e r           t h e s e          c i r c u m s t a n c e s ,                  t h e        s e l l e r      w e r e        n o t

h e l d         t o        b e      j o i n t l y             l i a b l e          f o r        t h e         p l a i n t i f f ' s            d a m a g e s ,          t h e n ,

c o n t r a r y              t o        t h e     p r o d u c t s                l i a b i l i t y              s t a t u t e ,            t h e     i n j u r e d

c o n s u m e r              w o u l d          b e         l e f t       w i t h        n o         r e m e d y .            W h e n        t h e     l e g i s l a t u r e

g r a n t s            a     r e m e d y ,            i t       c a n n o t            b e      a b o l i s h e d             b y        j u d i c i a l       d e c i s i o n .

B e r v o e t s ,                8 9 1      S . W . 2 d             a t     9 0 7 .



                                   C o n s e q u e n t l y ,                    j o i n t           a n d     s e v e r a l             l i a b i l i t y        a g a i n s t

p a r t i e s              i n      t h e       c h a i n           o f     d i s t r i b u t i o n                   o f     a     p r o d u c t        i s

e s s e n t i a l                t o      t h e       t h e o r y           o f        s t r i c t            p r o d u c t s            l i a b i l i t y .            S i n c e

s t r i c t            l i a b i l i t y              d o e s         n o t        r e q u i r e              p r o o f       o f        n e g l i g e n c e ,          b u t

o n l y         t h a t          t h e      p r o d u c t             w a s        d e f e c t i v e              o r       u n r e a s o n a b l y

d a n g e r o u s ,                 p a r t i e s             i n     t h e        c h a i n            o f     d i s t r i b u t i o n              m u s t      b e

t r e a t e d              a s      a     s i n g l e           u n i t          f o r        t h e         p u r p o s e         o f      d e t e r m i n i n g           a n d
                                                      1 4
a l l o c a t i n g                 f a u l t .




                14
                  T h      e d i s        s e n   t ' s         i n s i     s    t e   n c    e t       h a t e a c h d             e    f e n d a n t i       n a n
a   c   t   i o n f        o r s t        r i c   t l         i a b i l     i    t y     b    e l       i a b l e t o t             h    e p l a i n t i       f f
a   c   c   o r d i n      g t o          i t s     s e       p a r a t     e      "   f a    u l t     " w o u l d i m             p    o s e u p o n         t h e
p   l   a   i n t i f      f t h e          b u   r d e       n o f         p    r o   v i    n g       e a c h d e f e n           d    a n t w a s n         e g l i g e n t ,
t   h   u   s a b o        l i s h i      n g     s t r       i c t l       i    a b   i l    i t y     .




                                                                                             - 3 2 -
                                         T h i s                c o n c l u s i o n              i s         s u p p o r t e d                      b y         p o r t i o n s                  o f           t h e

U n i f o r m                  C o n t r i b u t i o n                         A m o n g           T o r t - F e a s o r s                            A c t        n o t             a d d r e s s e d                       i n

M c I n t y r e ,                        w h i c h               p r o v i d e ,             " [ i ] f             e q u i t y                r e q u i r e s ,                      t h e

c o l l e c t i v e                        l i a b i l i t y                   o f       s o m e         a s         a         g r o u p              s h a l l             c o n s t i t u t e                          a

s i n g l e                  s h a r e "                  a n d        " [ p ] r i n c i p l e s                     o f           e q u i t y              a p p l i c a b l e                        t o

c o n t r i b u t i o n                              g e n e r a l l y                s h a l l          a p p l y . "                        T e n n .            C o d e               A n n .           §         2 9 -

1 1 - 1 0 3 ( 2 )                        a n d            ( 3 ) .          C o n s e q u e n t l y ,                       i n          t h e         c a s e          b e f o r e                 t h e

C o u r t ,                  o n         t h e            c h a r g e          o f       s t r i c t               l i a b i l i t y                      i n      t o r t ,               t h e

l i a b i l i t y                        o f         V i t r o ,             a s      t h e        m a n u f a c t u r e r ,                              a n d        M i c h a e l ,                     a s           t h e
                       1 5
s e l l e r                        o f         a         p r o d u c t             a l l e g e d             t o         b e           d e f e c t i v e                   a n d         d a n g e r o u s ,

" s h a l l                  c o n s t i t u t e                       a     s i n g l e           s h a r e . "                        T h e         t h i r d - p a r t y

d e f e n d a n t s                        w i l l               b e       h e l d       j o i n t l y               a n d              s e v e r a l l y                   l i a b l e                a s           t o

t h e           t h i r d - p a r t y                            p l a i n t i f f ,               w i t h           p r i n c i p l e s                         o f        c o n t r i b u t i o n

a n d           i n d e m n i t y                         a p p l y i n g             t o      d e t e r m i n e                        t h e         u l t i m a t e                    d i v i s i o n                     o f
                                                                                                                                                                               1 6
l i a b i l i t y                        a m o n g               t h e       s t r i c t l y             l i a b l e                    d e f e n d a n t s .



                                         T h i s                h o l d i n g          i s       c o n s i s t e n t                        w i t h             W h i t e h e a d .                            I n

t h a t           c a s e ,                a s            i n      a l m o s t           a l l         o f         t h e           c a s e s              c i t e d            t h e r e i n                     w h e r e

c o m p a r a t i v e                              f a u l t           w a s        a p p l i e d              t o         s t r i c t                p r o d u c t s                    l i a b i l i t y

a c t i o n s ,                      W h i t e h e a d ,                     8 9 7       S . W . 2 d               a t         6 9 1 - 9 2 ,                t h e           a l l o c a t i o n                          o f



                  15
            T h e s t r i c t l i a b i l i t y a c t i o n a g a i n s t M i c h a e l c a n n o t b e
m a i n t a i n e d u n l e s s o n e o f t h e c o n d i t i o n s o f T e n n . C o d e A n n . §
2 9 - 2 8 - 1 0 6 ( b ) ( S u p p . 1 9 9 4 ) i s s a t i s f i e d .
                  16
                    W h e r e a s                         c   o n t r i b      u t i o       n h a       s       b   e     e   n        u   t i l     i z e      d     i    n        t   r a n     s   i   t i       o   n a l
c   a   s   e   s a s a m e                          a    n   s o f a          t t r i       b u t i     n     g     l     i   a   b    i   l i t     y a        c c   o    r d      i   n g       t   o     f       a   u l t ,
c   o   n   t   r i b u t i o n                      a    n   d i n d e        m n i t       y w i       l     l     c     o   n   t    i   n u e       t o        b   e      t      h   e e       f   f   e c       t   i v e
m   e   a   n   s o f a p p o                        r    t   i o n i n g        l i a       b i l i     t     y     a     m   o   n    g     t o     r t f      e a   s    o r      s     j o     i   n   t l       y     a n d
s   e   v   e   r a l l y l i a                      b    l   e i n c          a s e s         a r i     s     i n   g         u   n    d   e r       c o m      p a   r    a t      i   v e       f   a   u l       t   .




                                                                                                        - 3 3 -
f a u l t     a m o n g         t h e     d e f e n d a n t s           i n      t h e      c h a i n         o f     d i s t r i b u t i o n               o f

t h e     p r o d u c t         w a s     n o t     a n     i s s u e .            I t      w a s       n o t       a n     i s s u e         b e c a u s e         i n

t h o s e     c o m p a r a t i v e           f a u l t         j u r i s d i c t i o n s ,               j o i n t         a n d       s e v e r a l

l i a b i l i t y         o f     t o r t f e a s o r s           h a d        b e e n      r e t a i n e d           a f t e r         t h e     a d o p t i o n

o f     c o m p a r a t i v e           f a u l t     o r       t h e     s t r i c t           p r o d u c t s           l i a b i l i t y           a c t i o n

w a s     b r o u g h t         a g a i n s t       o n l y       o n e        d e f e n d a n t .              S e e       E l l i o t         v .     S e a r s ,

R o e b u c k       a n d       C o . ,     6 4 2     A . 2 d       7 0 9        ( C o n n .        1 9 7 4 ) ;           W e s t       v .

C a t e r p i l l a r           T r a c t o r       C o . ,       3 3 6        S o .      2 d     8 0     ( F l a .         l 9 7 6 ) ;         K a n e k o         v .

H i l o     C o a s t       P r o c e s s i n g ,           6 5 4       P . 2 d         3 4 3     ( H a w .         1 9 8 2 ) ;         C o n e y       v .

J . L . G .       I n d u s . ,         I n c . ,     4 5 4       N . E . 2 d           l 9 7     ( I l l .         l 9 8 3 ) ;         B e l l       v .     J e t

W h e e l     B l a s t ,         4 6 2     S o .     2 d       1 6 6     ( L a .         l 9 8 5 ) ;         A u s t i n         v .     R a y b e s t o s -

M a n h a t t a n ,         I n c . ,       4 7 1     A . 2 d       2 8 0        ( M e .        l 9 8 4 ) ;         B r i s b o y         v .

F i b r e b o a r d         C o r p . ,       4 l 8       N . W . 2 d          6 5 0      ( M i c h .         1 9 8 8 ) ;         J a c k       F r o s t ,

I n c .     v .     E n g i n e e r e d           B l d g .       C o m p o n e n t s             C o . ,       3 0 4       N . W . 2 d         3 4 6

( M i n n .       l 9 8 l ) ;       D a y     v .     G e n e r a l            M o t o r s        C o r p . ,         3 4 5       N . W . 2 d         3 4 9

( N . D .     l 9 8 4 ) ;         S a n d f o r d         v .     C h e v r o l e t             D i v .       o f     G e n e r a l           M o t o r s ,

6 4 2     P . 2 d       6 2 4     ( O r .     l 9 8 2 ) ;         F i s k e        v .      M a c G r e g o r ,             4 6 4       A . 2 d       7 l 9

( R . I .     l 9 8 3 ) ;         D u n c a n       v .     C e s s n a          A i r c r a f t          C o . ,         6 6 5     S . W . 2 d         4 l 4

( T e x .     l 9 8 4 ) ;           M u l h e r i n         v .     I n g e r s o l l - R a n d                 C o . ,       6 2 8       P . 2 d       l 3 0 l

( U t a h     l 9 8 l ) ;         L u n d b e r g         v .     A l l - P u r e           C h e m i c a l           C o . ,       7 7 7       P . 2 d       l 5

( W a s h .       A p p .       1 9 8 9 ) ;       S t a r       F u r n i t u r e           C o .       v .     P u l a s k i           F u r n i t u r e

C o . ,     2 9 7       S . E . 2 d       8 5 4     ( W .       V a .     l 9 8 2 ) ;           D i p p e l         v .     S c i a n o ,         l 5 5

N . W . 2 d       5 5     ( W i s .       1 9 6 7 ) ;       K e l t n e r          v .      F o r d       M o t o r         C o . ,       7 4 8       F . 2 d

l 2 6 5     ( 8 t h       C i r .       1 9 8 4 )     ( b a s e d         o n      A r k a n s a s            l a w ) ;       T r u s t         C o r p .         o f

M o n t a n a       v .     P i p e r       A i r c r a f t         C o r p . ,           5 0 6     F .       S u p p .       1 0 9 3         ( D .     M o n t .




                                                                              - 3 4 -
1 9 8 1 )        ( b a s e d         o n      M o n t a n a             l a w ) .



                           W h e n           c o m p a r a t i v e                  f a u l t          p r i n c i p l e s           a r e         a p p l i e d            i n   a

s t r i c t        l i a b i l i t y              a c t i o n ,             t h e        p l a i n t i f f ' s             f a u l t         i s      c o m p a r e d

w i t h     t h e      f a u l t           o f        t h e       s t r i c t l y                l i a b l e       d e f e n d a n t s              a s     a       s i n g l e

u n i t .          T h e     f a u l t            o f       t h e s e           d e f e n d a n t s              i s     m e a s u r e d            b y     t h e

i n j u r y        c a u s e d         b y        t h e         d e f e c t i v e                o r     u n r e a s o n a b l y             d a n g e r o u s

p r o d u c t .            W h e n         l i a b i l i t y                i s      f o u n d           o n     s t r i c t       l i a b i l i t y                a n d

a l s o     n e g l i g e n c e               o r       o t h e r           t h e o r i e s ,              t h e       t r i e r      o f      f a c t            m u s t

a p p o r t i o n          t h e       f a u l t            f o r       t h e        p l a i n t i f f ' s               i n j u r i e s            o r     d a m a g e s

a c c o r d i n g          t o       t h e        p e r c e n t a g e                o f         d a m a g e s         c a u s e d       b y        t h e

p l a i n t i f f ,          t h a t          c a u s e d           b y         t h e        p r o d u c t ,           a n d   t h a t         c a u s e d            b y
                                                                                                                                                            1 7
e a c h     t o r t f e a s o r               a c t i n g           s e p a r a t e l y                  a n d     i n d e p e n d e n t l y .                        T h i s

p r o c e d u r e          w a s       a d o p t e d              b y       t h e        C o u r t         i n     W h i t e h e a d ,              w h e r e         t h e


            17
            T      h e f o l l o w            i   n   g s p e c         i   a   l v      e   r   d   i c t f o r m , a s a d o p t e d t o t h e
s p e c i f i      c a l l e g a t            i   o   n s o f           t   h   e c      a   s   e   , m a y b e u s e d i n c a s e s w h e r e
l i a b i l i      t y i s p r e              d   i   c a t e d         u   p   o n      s   t   r   i c t p r o d u c t s l i a b i l i t y a n d
o t h e r t        h e o r i e s s            u   c   h a s n           e   g   l i g    e   n   c   e :

                      U      s   i   n g 1 0 0 p e r c e n                      t a s t h e t o t a l c o m b i n e d h a r m ,
            f i n d f        r   o   m a p r e p o n d e r                      a n c e o f t h e e v i d e n c e t h e
            p e r c e n      t   a   g e o f t h e p l a                        i n t i f f ' s i n j u r i e s o r d a m a g e s
            p r o x i m      a   t   e l y c a u s e d b y                      :

                                           T h    e     d   e   f e c t i v e o r u n r e a s o n a b l y
                                             d    a n   g   e   r o u s p r o d u c t ( D e f e n d a n t s
                                             A      a   n   d     B ) _ _ _ _ _ %
                                           D e    f e   n   d   a n t X         _ _ _ _ _ %
                                           D e    f e   n   d   a n t Y         _ _ _ _ _ %
                                           P l    a i   n   t   i f f           _ _ _ _ _ %

                                           ( T o t a l            m u s t         e q u a l            1 0 0 % )

                                                                                             _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                             S i g n a t u r e o f F o r e m a n




                                                                                        - 3 5 -
C o u r t       s t a t e d :



                          T     h e t r        i       e   r   s         o   f       f   a c     t w i       l l d e t e           r   m     i n e        t h e
                          p     e r c e n      t       a   g   e         o   f       a     p     l a i n     t i f f ' s           d   a     m a g e      s t h a t
                          i     s a t t        r       i   b   u     t   a   b l     e     t     o t h       e d e f e c           t   i     v e o        r
                          u     n r e a s      o       n   a   b     l   y     d     a   n g     e r o u     s p r o d u           c   t       a s        w e l l
                          a     s t h e                p   e   r     c   e   n t     a   g e       t h a     t i s a t             t   r     i b u t      a b l e
                          t     o t h e                p   l   a     i   n   t i     f   f '     s o w       n f a u l t           .



W h i t e h e a d         v .       T o y o t a                    M o t o r               C o r p . ,            8 9 7      S . W . 2 d               a t       6 9 3      ( e m p h a s i s

a d d e d ) .         S e e         a l s o                D u n c a n ,                   6 6 5         S . W . 2 d         a t           4 2 7       ( T e x .         1 9 8 4 ) .



                          T h u s ,            t h e                 a d o p t i o n                   o f       c o m p a r a t i v e                    f a u l t        d i d      n o t

a l t e r       t h a t       p r o d u c t s                      l i a b i l i t y                     l a w       u n d e r             w h i c h         t h e       l i a b i l i t y

o f     d e f e n d a n t s            i n         t h e                 c h a i n             o f       d i s t r i b u t i o n                    o f      a     p r o d u c t ,            w h o

a r e       l i a b l e       u n d e r            a           t h e o r y                 o f        s t r i c t         l i a b i l i t y ,                    i s     j o i n t         a n d

s e v e r a l .           U n d e r          c o m p a r a t i v e                                f a u l t          p r i n c i p l e s ,                   h o w e v e r ,           t h e s e

d e f e n d a n t s           a r e      j o i n t l y                         a n d           s e v e r a l l y             l i a b l e               o n l y         f o r       t h a t

p e r c e n t a g e           o f      t h e               p l a i n t i f f ' s                         d a m a g e s         c a u s e d                 b y     t h e       p r o d u c t .

F o r       t h e   p e r c e n t a g e                        o f           d a m a g e s               c a u s e d         b y           t h e       p r o d u c t ,             t h e

s t r i c t l y       l i a b l e            d e f e n d a n t s                               a r e         t r e a t e d             a s      a      s i n g l e          u n i t        o r

s h a r e .         O n       t h e      o t h e r                       h a n d ,             w h e n         l i a b i l i t y                i s        b a s e d        o n

n e g l i g e n c e ,            e a c h           o f             t h e           d e f e n d a n t s                 i s     s e v e r a l l y                   l i a b l e         o n l y

f o r       t h e   p e r c e n t a g e                        o f           d a m a g e s               c a u s e d         b y           i t s       n e g l i g e n c e .                  I f

t h o s e       d e f e n d a n t s                w h o                 c a n           b e      h e l d         j o i n t l y               a n d        s e v e r a l l y           l i a b l e

o n     a     c l a i m       o f      s t r i c t                       l i a b i l i t y                   a r e     a l s o             c h a r g e d           w i t h

n e g l i g e n c e ,            a s     i n               t h i s             c a s e ,              t h e i r        l i a b i l i t y                   o n     t h e

n e g l i g e n c e           c h a r g e                  w i l l             b e         a s        s e p a r a t e ,                i n d e p e n d e n t




                                                                                                     - 3 6 -
t o r t f e a s o r s ,           a n d       t h e i r             l i a b i l i t y             o n     t h e        n e g l i g e n c e               c h a r g e

w i l l     b e     s e v e r a l           o n l y .



                          T h e         r e s u l t           o f       a p p l y i n g           t h e s e           p r i n c i p l e s              t o     t h i s

c a s e     i s     t h a t       o n       t h e       c h a r g e             o f      s t r i c t          l i a b i l i t y          i n         t o r t ,         t h e

l i a b i l i t y         o f     V i t r o         a n d           M i c h a e l           t o     T r u c k s t o p s            i s     j o i n t             a n d

s e v e r a l ,       b u t       o n l y         t o     t h a t            p o r t i o n          o f       t h e      t o t a l       l i a b i l i t y                 t h a t

i s     a t t r i b u t a b l e             t o     t h e m            a s      a      s i n g l e        u n i t        o r     s h a r e ,             u n d e r

c o m p a r a t i v e           f a u l t         p r i n c i p l e s .                     O n     t h e         c h a r g e      o f     n e g l i g e n c e ,

t h e     l i a b i l i t y           o f     e a c h           i s      s e v e r a l            a n d       i n      p r o p o r t i o n               t o     t h e

d a m a g e       a t t r i b u t a b l e               t o         i t s       n e g l i g e n c e .



                                                                      I I I .         I n d e m n i t y



                          T r u c k s t o p s                 c l a i m s             t h a t     i t       i s       e n t i t l e d          t o       i n d e m n i t y

f r o m     e i t h e r         V i t r o         o r     M i c h a e l                b e c a u s e          i t s      n e g l i g e n c e                 s h o u l d       b e

c o n s i d e r e d         p a s s i v e .               I t          r e l i e s          u p o n       t h e        r u l e     i n     T e n n e s s e e

t h a t     o n e     g u i l t y           o f     o n l y            " p a s s i v e "            n e g l i g e n c e            r a t h e r               t h a n

" a c t i v e "       n e g l i g e n c e               c a n          r e c o v e r            i n d e m n i f i c a t i o n .                      W o l f f         &

M u n i e r ,       I n c .       v .       P r i c e - W a t e r h o u s e ,                       8 1 1         S . W . 2 d      5 3 2 ,           5 3 6       ( T e n n .

A p p .     1 9 9 1 ) .           W h e r e a s           c o n t r i b u t i o n                   s h i f t s          o n l y       p a r t           o f     t h e

l o s s     f r o m       o n e       p a r t y         t o         a n o t h e r ,             t r a d i t i o n a l            i m p l i e d               i n d e m n i t y

s h i f t s       t h e     e n t i r e           l o s s           f r o m         t h e       p a r t y         f o u n d      l i a b l e             t o     a     p a r t y

w h o     s h o u l d       b e a r         t h e       e n t i r e             l o s s .           4     A m e r i c a n          L a w         o f         P r o d u c t s

L i a b i l i t y         a t     §      5 2 . 1 .              T h e        l a w       o f      i n d e m n i t y            m a y     b e         a p p l i e d




                                                                                      - 3 7 -
w h e r e       o n e     p a r t y                 i s           h e l d               l i a b l e           s o l e l y                 b y        i m p u t a t i o n                  o f     l a w

b e c a u s e       o f         a           r e l a t i o n                   t o         a     w r o n g d o e r .                         W .           P a g e       K e e t o n             e t     a l . ,

P r o s s e r       a n d               K e e t o n               o n         t h e           L a w         o f       T o r t s ,               §         5 1 ,     a t       3 4 1 - 4 2             ( 5 t h

e d .     1 9 8 4 ) .                   " C o n t r a c t s                       o f         i n d e m n i f i c a t i o n                               m a y     b e       e x p r e s s e d ,

o r     a n     o b l i g a t i o n                     t o         i n d e m n i f y                       m a y       a r i s e               b y         i m p l i c a t i o n                 f r o m

t h e     r e l a t i o n s h i p                       o f         t h e               p a r t i e s             .     .       .         . "             H o u s e b o a t i n g                 C o r p .

o f     A m .     v .     M a r s h a l l ,                         5 5 3               S . W . 2 d           5 8 8 ,           5 8 9           ( T e n n .             1 9 7 7 ) .



                            T h e               r i g h t               o f         i n d e m n i t y                 i s           n o t           i m p a i r e d               b y     t h e

U n i f o r m       C o n t r i b u t i o n                               A m o n g             T o r t - F e a s o r s                         A c t .             S e c t i o n               2 9 - 1 1 -

1 0 2 ( f )       p r o v i d e s :



                                                  T h     i   s     c     h   a     p   t e r         d o   e s n o         t   i m p a               i   r a n       y
                            r       i   g   h t     o     f       i n     d   e     m   n i t y         u   n d e r         e       x
                                                                                                                                i s t i               n   g l a       w .
                            W       h   e   r e     o     n   e     t     o   r     t   - f e a       s o   r i s           e       n
                                                                                                                                t i t l               e   d t o
                            i       n   d   e m   n i     t   y     f     r   o     m     a n o       t h   e r , t         h       e
                                                                                                                                  r i g               h   t o f         t h e
                            i       n   d   e m   n i     t   y     o     b   l     i   g e e         i s     f o r         i       n
                                                                                                                                d e m n               i   t y a       n d
                            n       o   t     c   o n     t   r   i b     u   t     i   o n ,         a n   d t h e                 i
                                                                                                                                n d e m               n   i t y
                            o       b   l   i g   o r         i   s       n   o     t     e n t       i t   l e d t         o c o n t                 r   i b u t     i o n
                            f       r   o   m     t h     e       o b     l   i     g   e e f         o r     a n y         p o r t i o               n     o f       h i s
                            i       n   d   e m   n i     t y       o     b   l     i   g a t i       o n   .



S e e     a l s o       C o n t i n e n t a l                             I n s .             C o .         v .       C i t y             o f        K n o x v i l l e ,                  4 8 8

S . W . 2 d       5 0 ,         5 2             ( T e n n .               1 9 7 2 ) .                   H o w e v e r ,                   i n d e m n i f i c a t i o n                         w h i c h

i m p o s e s       t h e               e n t i r e               l o s s               o n     o n e         t o r t f e a s o r                         b a s e d         o n         t h e

i m p r e c i s e         d i s t i n c t i o n                               b e t w e e n                 a c t i v e                 a n d        p a s s i v e            n e g l i g e n c e

i s     i n c o n s i s t e n t                     w i t h               t h e           c o m p a r a t i v e                         f a u l t           p r i n c i p l e s                 a d o p t e d

i n     M c I n t y r e                 a n d       s u b s e q u e n t                         d e c i s i o n s .                         C o n s e q u e n t l y ,                       t h e r e

c a n     b e     n o     c l a i m                 f o r           i n d e m n i f i c a t i o n                               b a s e d                 o n     a c t i v e - p a s s i v e




                                                                                                      - 3 8 -
n e g l i g e n c e           b e c a u s e           t h a t             d i s t i n c t i o n                     i s        s u b s u m e d            i n t o           t h e

d o c t r i n e       o f         c o m p a r a t i v e                   f a u l t .                W h i l e            n o         l o n g e r         d e t e r m i n a t i v e

o f     t h e     r i g h t         t o      s e e k            i n d e m n i t y ,                  t h e          d i s t i n c t i o n s                 b e t w e e n             t h e

a c t i v e       a n d       p a s s i v e           n e g l i g e n c e                     m a y         b e         f a c t o r s            t o      b e     w e i g h e d           b y

t h e     j u r y     i n         a s s e s s i n g               t h e         p e r c e n t a g e                     o f       f a u l t         o f     t h e           p a r t i e s .

S c h n e i d e r         N a t ' l          I n c .            v .       H o l l a n d ,               8 4 3           P . 2 d         5 6 1 ,         5 7 8 - 7 9           ( W y o .

1 9 9 2 ) .         H o w e v e r ,            w h e r e               i m p l i e d            i n d e m n i t y                     i s      b a s e d        o n         t h e

l e g a l       r e l a t i o n s h i p               b e t w e e n                  t h e      p a r t i e s ,                   t h e        t r a d i t i o n a l

p r i n c i p l e s           o f      i n d e m n i t y                  c o n t i n u e               t o         a p p l y .



                            C o n s e q u e n t l y ,                        T r u c k s t o p s                  i s         n o t         e n t i t l e d           t o

i n d e m n i t y         o n       t h e      t h i r d - p a r t y                        p l a i n t i f f ' s                     c h a r g e         o f

n e g l i g e n c e ,             a n d      t h e          l i a b i l i t i e s                    o f      T r u c k s t o p s ,                     V i t r o           a n d

M i c h a e l       o n       t h e       c h a r g e             o f         n e g l i g e n c e                   w i l l           b e      b a s e d        o n         t h e i r

r e s p e c t i v e           p e r c e n t a g e s                    o f      f a u l t .                 N e i t h e r               V i t r o         n o r         M i c h a e l

h a s     r a i s e d         t h e       i s s u e             o f       i n d e m n i t y                 o n         t h e         c h a r g e         o f     s t r i c t

l i a b i l i t y .



                                            I V .         B r e a c h               o f      I m p l i e d                W a r r a n t y



                            A s       n o t e d           b y         t h e         C o u r t         o f         A p p e a l s ,               t h e      t h i r d - p a r t y

c o m p l a i n t         a l l e g e s             n o         f a c t s            i n      s u p p o r t               o f         t h e      c h a r g e            o f       b r e a c h

o f     i m p l i e d         w a r r a n t y               o f        m e r c h a n t a b i l i t y .                                C o n s e q u e n t l y ,                   t h e

d i s c u s s i o n           o f      t h a t        i s s u e               i s         l i m i t e d             t o        t h e         d e t e r m i n a t i o n                t h a t

i n     a n     a c t i o n         f o r      d a m a g e s                  f o r         p e r s o n a l               i n j u r i e s               b a s e d           o n




                                                                                           - 3 9 -
b r e a c h     o f     i m p l i e d                       w a r r a n t y               o f      m e r c h a n t a b i l i t y                               o f     a     p r o d u c t ,

c o m p a r a t i v e               n e g l i g e n c e                   m a y           b e      p l e d        a s          a         d e f e n s e .                   T h e

r a t i o n a l e       i s               t h e           s a m e       a s     t h a t            s u p p o r t i n g                       c o m p a r a t i v e

n e g l i g e n c e             a s           a         d e f e n s e         i n         a c t i o n s           b a s e d                  o n         n e g l i g e n c e           a n d

s t r i c t     l i a b i l i t y                         i n     t o r t .               T h e       p r i n c i p l e                      i s         w e l l - s t a t e d           b y

t h e     C o u r t     i n               F i s k e             v .     M a c G r e g o r ,                 D i v .            o f           B r u n s w i c k ,               4 6 4     A . 2 d

7 l 9 ,     7 2 8     ( R . I .                     1 9 8 3 ) :



                            I   f         t       h e     c o   m p a   r a   t i v e -           n e g   l i g   e     n c        e     s   t a     t   u   t e
                            o   n     l   y         a   p p l   i e d     t   o n e g             l i g   e n c   e       a        c t   i   o n     s   ,     a
                            d   e     f   e       n d   a n t     m a   n u   f a c t u           r e r     f o   u     n d          l   i   a b     l   e     i n
                            s   t     r   i       c t     l i   a b i   l i   t y o r               i m   p l i   e     d          w a   r   r a     n   t   y
                            c   o     u   l       d     n o t     h a   v e     t h e             d a m   a g e   s       a        p p   o   r t     i   o   n e d
                            b   e     c   a       u s   e o     f p     l a   i n t i f           f ' s     c u   l     p a        b l   e     c     o   n   d u c t .
                            I   r     o   n       i c   a l l   y ,     d e   f e n d a           n t     m a n   u     f a        c t   u   r e     r   s
                            f   o     u   n       d     l i a   b l e     i   n n e g             l i g   e n c   e       w        o u   l   d       h   a   v e
                            t   h     e           d a   m a g   e s     a p   p o r t i           o n e   d ,     d     e s        p i   t   e       t   h   e
                            f   a     c   t         t   h a t     t h   e i   r c o n             d u c   t w     a     s          c l   e   a r     l   y     m o r e
                            c   u     l   p       a b   l e     t h a   n     t h e c             o n d   u c t         o f          t   h   o s     e
                            d   e     f   e       n d   a n t   s f     o u   n d l i             a b l   e i     n       s        t r   i   c t
                            l   i     a   b       i l   i t y     o r     i   m p l i e           d w     a r r   a     n t        y .         W     e
                            b   e     l   i       e v   e t     h a t     t   h e j u             s t     o u t   c     o m        e     o   f       a c a s e
                            s   h     o   u       l d     n o   t b     e     d e t e r           m i n   e d     b     y          a d   r   o i     t
                            p   l     e   a       d i   n g     o r     s e   m a n t i           c a l     d i   s     t i        n c   t   i o     n s .   A
                            d   e     f   e       n d   a n t   ' s     c u   l p a b i           l i t   y i     s       t        h e       b a     s i s f o r
                            a   n         a       w a   r d     o f     d a   m a g e s           , w     h e t   h     e r          t   h   a t
                            c   u     l   p       a b   i l i   t y     i s     d e n o           m i n   a t e   d       n        e g   l   i g     e n c e ,
                            s   t     r   i       c t     l i   a b i   l i   t y , o             r b     r e a   c     h          o f       w a     r r a n t y .
                            S   i     m   i       l a   r l y   , a       p   l a i n t           i f f   ' s     c     u l        p a   b   l e
                            c   o     n   d       u c   t i     s t     h e     b a s i           s f     o r     a     n
                            a   p     p   o       r t   i o n   m e n   t     o f t h             o s e     d a   m     a g        e s .



                            T h e                 c o n c l u s i o n               i s         t h a t ,     o n             t h e          c h a r g e             o f     b r e a c h       o f

i m p l i e d       w a r r a n t y                       o f     m e r c h a n t a b i l i t y ,                         a          p l a i n t i f f ' s                   c l a i m     f o r

d a m a g e s       a n d           t h e               a p p o r t i o n m e n t                  o f      t h o s e                d a m a g e s               a m o n g

t o r t f e a s o r s               i n             a     c o m p a r a t i v e                  f a u l t        c a s e ,                  a n d           a m o n g       t h e     f i r s t -




                                                                                                - 4 0 -
p a r t y       a n d     t h i r d - p a r t y                  d e f e n d a n t s              i n       t h i s       c a s e ,        w i l l       b e

d e t e r m i n e d         a c c o r d i n g                t o       t h e      p r i n c i p l e s               o f     c o m p a r a t i v e              f a u l t

h e r e i n a b o v e           d i s c u s s e d .



                                                                             C o n c l u s i o n



                          B a s e d           o n         t h e s e          c o n s i d e r a t i o n s ,                t h e         e q u i t a b l e

r e s u l t s       c o n t e m p l a t e d                  b y       t h e      d o c t r i n e             o f     c o m p a r a t i v e              f a u l t       c a n

b e     b e s t     a c c o m p l i s h e d                  i n       t h i s         c a s e        b y     n o t       r e l i e v i n g          T r u c k s t o p s

o f     t h e     j o i n t       a n d         s e v e r a l            l i a b i l i t y              w h i c h         e x i s t e d          w h e n       t h e

p l a i n t i f f ' s           c a u s e           o f      a c t i o n          a g a i n s t             T r u c k s t o p s            a c c r u e d ,           a n d

b y     a l l o w i n g         T r u c k s t o p s                t o        p u r s u e         i t s       t h i r d - p a r t y              c l a i m s

a g a i n s t       V i t r o         a n d         M i c h a e l .               T h e         p l a i n t i f f           w i l l        h a v e       t h e       s a m e

e x p e c t a t i o n           o f     r e c o v e r y                a s      w h e n         h e     f i l e d         h i s     a c t i o n          f o r

n e g l i g e n c e         a g a i n s t             T r u c k s t o p s ,                a n d        T r u c k s t o p s              w i l l     h a v e         t h e

s a m e     r i g h t       t o       p u r s u e            i t s       t h i r d - p a r t y                c l a i m s         a g a i n s t          V i t r o       a n d

M i c h a e l       a s     w h e n       i t         m a d e          t h e m         t h i r d - p a r t y              d e f e n d a n t s .                I n     t h e

e v e n t       t h a t     T r u c k s t o p s                  i s     f o u n d         t o        h a v e       c a u s e d          o r     c o n t r i b u t e d

b y     i t s     n e g l i g e n c e               t o      t h e       p l a i n t i f f ' s                i n j u r i e s            a n d     d a m a g e s ,

t h e     p l a i n t i f f           s h a l l            b e     a l l o w e d           t o        r e c o v e r         f r o m        T r u c k s t o p s           t h e

f u l l     a m o u n t         o f     h i s         d a m a g e s .                  A n d      T r u c k s t o p s             s h a l l        b e     a l l o w e d

t o     p u r s u e       i t s       t h i r d - p a r t y                   a c t i o n s           a c c o r d i n g           t o      t h e     p r i n c i p l e s

s e t     f o r t h       i n     t h i s           d e c i s i o n .                  T h u s ,        l i a b i l i t y           f o r        t h e     d a m a g e s

t o     w h i c h       t h e     p l a i n t i f f                m a y        b e      e n t i t l e d            w i l l       b e      a l l o c a t e d

a m o n g       a l l     o f     t h e         d e f e n d a n t s               i n      a      m a n n e r         c o n s i s t e n t            w i t h         t h e




                                                                                      - 4 1 -
                                                                                       1 8
d o c t r i n e       o f       c o m p a r a t i v e             f a u l t .



                            T h e   j u d g m e n t             o f         t h e       C o u r t       o f     A p p e a l s    r e m a n d i n g    t h e

c a s e     t o     t h e       t r i a l      c o u r t          i s        a f f i r m e d            a s    m o d i f i e d    b y    t h i s

d e c i s i o n .




                            C o s t s       w i l l       b e     t a x e d             a g a i n s t         t h e   p a r t i e s     e q u a l l y .



                                                                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                       R E I D , J .


C o n c u r :

A n d e r s o n , C . J . ,              B i r c h ,            a n d
          W h i t e , J J .


D r o w o t a ,       J .       -   D i s s e n t i n g .




            18
              A l   t h o u g h         t h e a       l   l o c a t     i    o n o f l i            a   b i l i t y i n t h i s c a s e w i l l
b   e c o n s i     s t e n t w         i t h t       h   e d o c       t    r i n e o f            c   o m p a r a t i v e f a u l t , t h e
d   i s c h a r g   e o f t h           e s e p       a   r a t e       l    i a b i l i t i        e   s a n d t h e a t t e n d i n g
c   o n s e q u e   n c e s m a         y d e p       e   n d u p       o    n t h e c o            l   l e c t i b i l i t y o f t h e a w a r d s
m   a d e .




                                                                                    - 4 2 -